EXHIBIT 10.33

 

Dated 14 October 2005

 

 

Mr A.W. Naisbitt

 

Mr G.K. Naisbitt and Others

 

 

- and -

 

 

Chase & Sons Limited

 

 

Deed relating to

 

the sale and purchase of the entire

issued share capital of

Concoat Holdings Limited

 

 

abc

U0792.00017

Ref: ny/jbsd

 

--------------------------------------------------------------------------------


 

Contents

 

Clause

 

Page no

 

 

 

1.

Interpretation

1

 

 

 

2.

Sale and purchase of the Shares

6

 

 

 

3.

Consideration

6

 

 

 

4.

Completion

7

 

 

 

5.

Retention

11

 

 

 

6.

Balance Sheet Retention

11

 

 

 

7.

Tax Retention and Property Retention

13

 

 

 

8.

Farnborough Property and Farnborough Escrow

14

 

 

 

9.

Change of name of Concoat Systems Limited

15

 

 

 

10.

Indemnities

16

 

 

 

11.

Warranties

17

 

 

 

12.

Limitation on claims

18

 

 

 

13.

Confidentiality and announcements

21

 

 

 

14.

Further assurance and availability of information

21

 

 

 

15.

Interest

21

 

 

 

16.

Continuing obligations and assignment

21

 

 

 

17.

Costs

22

 

 

 

18.

Notices and Sellers’ Representatives

22

 

 

 

19.

Severability

22

 

 

 

20.

Entire agreement and variation

23

 

 

 

21.

General provisions

23

 

 

 

22.

Governing law and jurisdiction

23

 

 

 

Schedule 1 - The Sellers and the Shares
[a05-20657_2ex10d33.htm#Schedule1_200302]

25 [a05-20657_2ex10d33.htm#Schedule1_200302]

 

 

Schedule 2 - The Company and the Subsidiary Undertakings
[a05-20657_2ex10d33.htm#Schedule2_200346]

27 [a05-20657_2ex10d33.htm#Schedule2_200346]

 

 

Schedule 3 - General Warranties [a05-20657_2ex10d33.htm#Schedule3_200352]

30 [a05-20657_2ex10d33.htm#Schedule3_200352]

 

 

Schedule 4 - Tax Covenant and Warranties
[a05-20657_2ex10d33.htm#Schedule4_200418]

45 [a05-20657_2ex10d33.htm#Schedule4_200418]

 

 

 

Part A - Definitions and Tax Covenant
[a05-20657_2ex10d33.htm#PartADefinitionsAndTaxCovenant_200711]

45 [a05-20657_2ex10d33.htm#PartADefinitionsAndTaxCovenant_200711]

 

 

 

 

Part B - Tax Warranties [a05-20657_2ex10d33.htm#PartBTaxWarranties_200558]

57 [a05-20657_2ex10d33.htm#PartBTaxWarranties_200558]

 

 

Schedule 5 - The Properties [a05-20657_2ex10d33.htm#Schedule5_200619]

62 [a05-20657_2ex10d33.htm#Schedule5_200619]

 

 

Schedule 6 - The Balance Sheets [a05-20657_2ex10d33.htm#Schedule6_200623]

64 [a05-20657_2ex10d33.htm#Schedule6_200623]

 

 

Schedule 7 - Intellectual Property [a05-20657_2ex10d33.htm#Schedule7_200626]

66 [a05-20657_2ex10d33.htm#Schedule7_200626]

 

 

Schedule 8 - Environmental Indemnity [a05-20657_2ex10d33.htm#Schedule8_200630]

70 [a05-20657_2ex10d33.htm#Schedule8_200630]

 

 

Schedule 9 - Restructuring Documents [a05-20657_2ex10d33.htm#Schedule9_200635]

72 [a05-20657_2ex10d33.htm#Schedule9_200635]

 

--------------------------------------------------------------------------------


 

This Deed is made on 14 October 2005

 

Between:

 

(1)                                   The several persons whose names and
addresses are set out in column 1 of schedule 1 (the “Sellers”); and

 

(2)                                   Chase & Sons Limited is a company
registered in England and Wales under company number 5519155 whose registered
office is at Alasan House, 2C Albany Park, Frimley Road, Camberley, Surrey, GU16
7PH (the “Purchaser”),

 

(together known as the “parties”).

 

Recitals:

 

(A)                             Concoat Holdings Limited is a company registered
in England and Wales under company number 00967743 whose registered office is at
Alasan House, 2C Albany Park, Frimley Road, Camberley, Surrey, GU16 7PH, United
Kingdom (the “Company”).  At the date hereof the Company has an authorised share
capital of £20,000 divided into 20,000 ordinary shares of £1 each, 10,345 of
which have been allotted and issued and are fully paid.  Further particulars of
the Company and of each of the subsidiary undertakings of the Company are set
out in schedule 2.

 

(B)                               The Purchaser is a wholly owned subsidiary of
Chase Corporation, a company registered in the state of Massachusetts under
number 1359769 whose registered office is at 26 Summer Street, Bridgewater,
Massachusetts, 02324, USA (“Chase”).

 

(C)                               The Sellers are the beneficial owners and/or
the registered holders (as the case may be) of those numbers of the Shares in
the capital of the Company set out opposite their respective names in schedule
1.

 

(D)                              The Sellers have agreed to sell and the
Purchaser has agreed to purchase all the Shares on and subject to the terms of
this Deed.

 

It is agreed:

 

1.                                      Interpretation

 

1.1                                In this Deed:

 

“90 Day Aged Balances” has the meaning given in clause 6.4;

 

“180 Day Aged Balances” has the meaning given in clause 6.4;

 

“Accounts” means the balance sheet and profit and loss account of each of the
Company and each Group member as at and for the period ended on the Balance
Sheet Date, in each case including all notes, reports, statements and other
documents annexed to them, whether or not pursuant to any legal requirement;

 

“Affiliate” means, in relation to any person, a direct or indirect subsidiary
undertaking of that person or a parent undertaking of that person or any other
direct or indirect subsidiary of that parent undertaking or any entity in which
any such undertaking has a controlling interest;

 

“Aged Balances Statements” means the Completion Aged Balances, the 90 Day Aged
Balances and the 180 Day Aged Balances;

 

--------------------------------------------------------------------------------


 

“Agency Agreement” means the agency agreement executed by Concoat Limited and
Concoat Systems Limited on the date of this Deed in the agreed terms;

 

“Approved Final Balance Sheet” has the meaning given in paragraph 3 of schedule
6;

 

“Balance Sheet Date” means 31 August 2005;

 

“Balance Sheet Retention” means the amount to be retained from the consideration
in accordance with clause 3.1(c) and dealt with in accordance with the
provisions of clause 6;

 

“Balance Sheets” has the meaning given in paragraph 5 of schedule 6;

 

“Business Day” means any day (except a Saturday or Sunday) on which banks in the
City of London are generally open for business;

 

“Chase” has the meaning given in recital (B);

 

“Company” has the meaning given in recital (A);

 

“Completion” means completion of the sale and purchase of the Shares pursuant to
this Deed in accordance with its terms;

 

“Completion Aged Balances” has the meaning given in clause 6.4;

 

“Completion Date” means                     am/pm on the date on which this Deed
is signed;

 

“Controlled Waters” means controlled waters as defined in the Water Resources
Act 1991;

 

“Deed of Covenant” means a deed of covenant executed by the Sellers, the
Purchaser and others in the agreed terms;

 

“Disclosure Letter” means the letter of the same date as this Deed from the
Sellers to the Purchaser listing any matters which have arisen for the purposes
of clause 11.2;

 

“Draft Balance Sheet” has the meaning given in paragraph 1 of schedule 6;

 

“Draft Working Capital Amount” has the meaning given in paragraph 1 of schedule
6;

 

“Due Diligence Checklist” means the due diligence checklist provided by the
Sellers’ Solicitors on Completion in the agreed terms;

 

“Employment Agreement” means the employment agreement executed by Concoat
Limited and Mr D. Greenman in the agreed terms;

 

“Employment Statutes” means all legislation (whether of the United Kingdom, any
part thereof, or elsewhere), including without limitation the Treaty
establishing the European Community and any directives made under the authority
of that Treaty, relating in any way to the employment of employees or other
workers (whether individually or collectively) or the terms on which they are
employed and including, for the avoidance of doubt, any such legislation
relating to health and safety;

 

“Environment” means air (including, without limitation, air within buildings and
natural or man made structures above or below ground), water (including
territorial and costal and inland waters, groundwater and water in drains and
sewers), land (including soil and subsoil and land under any water) and any
organisms or ecosystems supported by the air, water or land;

 

“Environmental Laws” means all applicable laws (including common law) of the
United Kingdom or any part thereof, relating to pollution or protection of the
Environment or

 

2

--------------------------------------------------------------------------------


 

human health and safety, including laws relating to emissions, seepages,
spillages, discharges, escapes, releases or threatened escapes or releases of
pollutants, contaminants, chemicals or toxic or hazardous substances, wastes,
materials or noise into the Environment or otherwise relating to the
manufacture, processing, distribution, use, keeping, treatment, disposal,
deposit, storage, transport or handling of the same;

 

“Environmental Permit” means any consent, permission, licence, approval or other
authorisation issued pursuant to any Environmental Law;

 

“Executive Plans” means the 1983 Concoat Limited Royal & Sun Alliance Executive
Pension Plan for Mr D. Greenman and the 1984 Concoat Limited Royal & Sun
Alliance Executive Pension Plan for Mr G.K. Naisbitt;

 

“Farnborough Escrow” means the amount to be retained from the consideration in
clause 3.1(f) and dealt with in accordance with the provisions of clause 8;

 

“Farnborough Property” means the property at Unit B2, Amstrong Mall, Southwood
Summit Centre, Farnborough, Hampshire, GU14 0NR, United Kingdom leased by
Concoat Systems Limited;

 

“Final Balance Sheet” has the meaning given in paragraph 2 of schedule 6;

 

“General Warranties” means those Warranties set out in schedule 3;

 

“Group” means the Company and each Subsidiary Undertaking, and “Group member”
means the Company or a Subsidiary Undertaking;

 

“Group Restructuring” means the restructuring of the Company, Concoat Systems
Limited, Concoat Limited and Synergie (UK) Limited in accordance with the
Restructuring Documents;

 

“Hampshire Property” means the Hampshire property more particularly described in
schedule 5;

 

“ICTA 1988” means the Income and Corporation Taxes Act 1988;

 

“Independent Barrister” means a barrister of at least 10 years call jointly
agreed upon between the parties at any time or, failing which and on application
of either the Sellers or the Purchaser at any time, by the President, from time
to time, of the Law Society of England and Wales;

 

“Intellectual Property” means all intellectual property rights in any part of
the world and includes patents (including supplementary protection
certificates), utility models, rights in inventions, registered and unregistered
trade and service marks, rights in business and trade names and get-up, rights
in domain names, registered designs, unregistered rights in designs,
semiconductor and topography rights, copyrights and neighbouring rights,
database rights, rights in Know-How and in each case rights of a similar or
corresponding character and all applications and rights to apply for the
protection of any of the foregoing;

 

“Know-How” means trade secrets, confidential information, know-how, inventions,
technical or commercial knowledge and manufacturing or business processes,
methods and procedures;

 

“Licence Agreement” means a licence to use the registered Community trade mark
number E34271 (CONCOAT) name executed by Concoat Limited and Concoat Systems
Limited at the date of this Deed in the agreed terms;

 

3

--------------------------------------------------------------------------------


 

“Losses” means all losses, liabilities, costs (including without limitation
reasonable legal costs and experts’ and consultants’ fees), charges, expenses,
actions, proceedings, claims and demands;

 

“Money Purchase Plan” means the Concoat Limited Group Money Purchase Plan;

 

“Planning Acts” means the Town and Country Planning Act 1990, the Planning
(Listed Buildings and Conservation Areas) Act 1990, the Planning (Hazardous
Substances) Act 1990, the Planning (Consequential Provisions) Act 1990 and the
Planning and Compensation Act 1991;

 

“Properties” means the properties described in schedule 5, and “Property” means
either of the Properties;

 

“Property Retention” means the amount to be retained from the consideration in
accordance with clause 3.1(e) and dealt with in accordance with the provisions
of clause 7;

 

“Purchaser’s Auditors” means PricewaterhouseCoopers LLP of First Point,
Buckingham Gate, Gatwick, RH6 OPP, United Kingdom;

 

“Purchaser’s Group Company” means the Purchaser, its ultimate holding company
and all subsidiaries of that holding company, and/or any Group member;

 

“Purchaser’s Solicitors” means Lovells of 900 Third Avenue, New York, New York
10022, USA;

 

“Relevant Intellectual Property” means:

 

(a)                                 the Intellectual Property which is used or
exploited or intended to be used or exploited by or on behalf of a Group member
in or in connection with its business; and

 

(b)                                any other Intellectual Property which is
owned by or as to which a Group member otherwise has any right, title or
interest,

 

other than Intellectual Property used or exploited by a Group Member in generic,
non-bespoke, ‘shrink-wrapped’ software;

 

“Restructuring Documents” means the documents listed in schedule 9;

 

“Restructuring Loan” means the loan from Concoat Limited to Concoat Systems
Limited in the amount of £209,962.85;

 

“Retention” means the amount to be retained from the consideration in accordance
with clause 3.1(a) and dealt with in accordance with the provisions of clause 5;

 

“Retentions” means the Property Retention, the Balance Sheet Retention, the Tax
Retention and the Retention;

 

“Seller” means each of the individual Sellers taken separately;

 

“Sellers’ Auditors” means Pridie Brewster, Chartered Accountants of Mount Manor
House, 16 The Mount, Guildford, Surrey, GU2 4HS, United Kingdom;

 

“Sellers’ Representatives” means both representatives of the Sellers appointed
pursuant to clause 18.3;

 

4

--------------------------------------------------------------------------------


 

“Sellers’ Schemes” means the Concoat Limited Death Benefit Scheme, the Concoat
Limited Group Money Purchase Plan, the Executive Plans and the Concoat Limited
Stakeholder Scheme set up with Standard Life;

 

“Sellers’ Solicitors” means Bird & Bird of 90 Fetter Lane, London, EC4A 1JP,
United Kingdom;

 

“Shares” means the shares in the capital of the Company described in schedule 1,
being the entire issued share capital of the Company;

 

“Subsidiary Undertaking” means a subsidiary undertaking in respect of which the
Company is a parent undertaking, the full details of each of which are set out
in schedule 2, and “Subsidiary Undertakings” means all of those subsidiary
undertakings;

 

“Surrey Property” means the Surrey property more particularly described in
schedule 5;

 

“Tax” has the meaning ascribed to it in part A of schedule 4 and “Taxation”
shall be construed accordingly;

 

“Tax Covenant” means the covenant set out in part A of schedule 4;

 

“Tax Retention” means the amount to be retained from the consideration in
accordance with clause 3.1(d) and dealt with in accordance with the provisions
of clause 7;

 

“Tax Warranties” means those warranties, representations and undertakings set
out in part B of schedule 4;

 

“TCGA” means the Taxation of Chargeable Gains Act 1992;

 

“Tech Shot Licence Agreement” means the Tech Shot licence agreement duly
executed by Concoat Systems Limited as licensor and Concoat Limited as licensee
in the agreed terms;

 

“Trustees” means the trustees of each of the Trusts;

 

“Trusts” means the A.W. Naisbitt Discretionary Settlement Trust and the D.
Naisbitt Discretionary Settlement Trust;

 

“Undertaking” means the deed of undertaking duly executed by Concoat Limited and
Concoat Systems Limited in the agreed terms;

 

“Warranties” means the warranties, representations and undertakings set out in
schedule 3 and the Tax Warranties; and

 

“Working Capital” has the meaning given in paragraph 6 of schedule 6.

 

1.2                                In this Deed, unless the context otherwise
requires:

 

(a)                                 references to this Deed or any other
document include this Deed or such other document as varied, modified or
supplemented in any manner from time to time;

 

(b)                                references to any party shall, where
relevant, be deemed to be references to or to include, as appropriate, their
respective permitted successors, assigns or transferees;

 

(c)                                 references to recitals, clauses and
schedules and sub-divisions of them are references to the recitals and clauses
of, and schedules to, this Deed and sub-divisions of them respectively;

 

5

--------------------------------------------------------------------------------


 

(d)                                references to any enactment include
references to such enactment as re-enacted, amended or extended on or before the
date of this Deed and any subordinate legislation made from time to time under
it;

 

(e)                                 references to a “person” include any
individual, company, corporation, firm, partnership, joint venture, association,
organisation, institution, trust or agency, whether or not having a separate
legal personality;

 

(f)                                   references to the one gender include all
genders, and references to the singular include the plural and vice versa;

 

(g)                                any reference to indemnifying any person
against any circumstance includes indemnifying and holding that person harmless
from all actions, claims, demands and proceedings of any nature from time to
time made against that person and all Losses, damages, payments, awards, costs
or expenses made, suffered or incurred by that person as a consequence of, or
which would not have arisen but for, that circumstance;

 

(h)                                headings are inserted for convenience only
and shall be ignored in construing this Deed; and

 

(i)                                    the words and phrases “subsidiary”,
“subsidiary undertaking”, “holding company” and “parent undertaking” have the
meanings given to them in the Companies Act 1985.

 

1.3                                The recitals and schedules to this Deed form
part of it.

 

1.4                                Any reference in this Deed to a document
being “in the agreed terms” is to a document in the terms agreed between the
parties and for identification purposes only signed or initialled by them or on
their behalf on or before the date of this Deed.

 

1.5                                In this Deed, in relation to any Intellectual
Property, reference to “use” includes any act or thing which would constitute an
infringement or unlawful use if done without the right owner’s permission,
“exploit” includes licensing and “licensing” includes sub-licensing (in each
case whether for consideration or otherwise).

 

2.                                      Sale and purchase of the Shares

 

2.1                                On and subject to the terms of this Deed, the
Sellers shall sell with full title guarantee the Shares set out opposite their
respective names in schedule 1 and the Purchaser shall purchase all the Shares
on and with effect from Completion, in each case free from all charges, liens,
equities, encumbrances, claims or restrictions whatsoever and together with all
rights which are now, or at any time hereafter may become, attached to them
(including without limitation the right to receive all dividends and
distributions declared, made or paid on or after Completion).

 

2.2                                The Purchaser shall not be obliged to
complete the purchase of any of the Shares unless the sale to it of all the
Shares is completed simultaneously.

 

2.3                                The Sellers agree that they hereby waive any
rights which may have been conferred on them under the articles of association
of the Company or otherwise or in any other way to have any of the Shares
offered to them for purchase at any time on or before the transfer of the Shares
pursuant to the provisions of this Deed.

 

3.                                      Consideration

 

3.1                                The total consideration payable by the
Purchaser to the Sellers for the Shares shall be the sum of £5,000,000 adjusted
in accordance with this clause 3 and schedule 6.  The total consideration shall
be satisfied as follows:

 

6

--------------------------------------------------------------------------------


 

£5,000,000 plus or minus the following amounts, shall be payable in cash on
Completion and divided among the Sellers in the proportions shown in column 4 of
schedule 1;

 

(a)                                 minus £100,000 which shall be dealt with in
accordance with the provisions of clause 5 (the “Retention”);

 

(b)                                minus the Shortfall or plus the Excess:

 

If and to the extent that the Draft Working Capital Amount is:

 

(i)                                     less than £607,555, the amount equal to
the amount by which the Draft Working Capital Amount is less than £607,555 shall
be the “Shortfall”; or

 

(ii)                                  more than £607,555, the amount equal to
the amount by which the Draft Working Capital Amount is more than £607,555 shall
be the “Excess”;

 

(c)                                 minus the sum of:

 

(i)                                     £5,000,000;

 

(ii)                                  minus the Shortfall; or

 

(iii)                               plus the Excess,

 

multiplied by ten per cent. (10%).  This amount shall be dealt with in
accordance with the provisions of clause 6 (the “Balance Sheet Retention”);

 

(d)                                minus £124,000 which shall be dealt with in
accordance with the provisions of clause 7 (the “Tax Retention”);

 

(e)                                 minus £30,000 which shall be dealt with in
accordance with the provisions of clause 7 (the “Property Retention”); and

 

(f)                                   minus £183,000 (the “Farnborough Escrow”)
which shall be dealt with in accordance with the provisions of clause 8.

 

3.2                                The provisions of schedule 6 shall apply to
the drawing up and reviewing of the Balance Sheets and the Draft Working Capital
Amount.

 

3.3                                If any payment is made by the Sellers to the
Purchaser in respect of any claim for any breach by the Sellers of this Deed
including, without limitation, any breach of Warranty or any payment pursuant to
any other provisions of this Deed, the payment shall be made by way of
adjustment of the consideration paid by the Purchaser and the consideration
shall be deemed to be reduced by the amount of such payment.

 

4.                                      Completion

 

4.1                                Completion shall take place at the Sellers’
Solicitors’ London offices on the Completion Date or at such other place and/or
on such other date or place as may be agreed between the parties.

 

4.2                                On or before Completion, the Sellers shall
procure that:

 

(a)                                 all loans due to a Group member from, and
all loans due from a Group member to, any of the Sellers and every other company
in the issued share capital of which the Sellers or any of them or any
combination of them have directly or indirectly a beneficial interest exceeding
three per cent. (3%) of the issued share capital of such company shall be repaid
in full (together with all interest accrued thereon up to and including the
Completion Date);

 

7

--------------------------------------------------------------------------------


 

(b)                                all loans due to a Group member from, and all
loans due from a Group member to, directors or employees of a Group member shall
be repaid in full (together with all interest accrued thereon up to and
including the Completion Date); and

 

(c)                                 all salaries, directors’ fees, expenses and
bonuses (if any) of all directors and employees of each Group member save for
any amounts specifically detailed in the Disclosure Letter shall be paid up to
the last date for payment thereof prior to the Completion Date.

 

4.3                                On Completion the Sellers shall cause to be
delivered to the Purchaser:

 

(a)                                 duly executed transfers of all the Shares by
the registered holders thereof in favour of the Purchaser (or as it may direct)
together with the share certificates relating to such shares;

 

(b)                                such other documents (including any power of
attorney under which any document required to be delivered under this clause 4.3
has been executed and any waivers or consents) as the Purchaser may require to
enable the Purchaser or its nominees to be registered as holders of the Shares;

 

(c)                                 the common seal, certificate of
incorporation, certificates of incorporation on change of name and statutory
books of each Group member;

 

(d)                                the Disclosure Letter duly executed by the
Sellers in the agreed terms;

 

(e)                                 the Deed of Covenant duly executed by the
covenantors named therein in the agreed terms;

 

(f)                                   written resignations (with effect from the
end of the relevant board meeting referred to in clause 4.4) of all directors
and the secretary of each Group member, resigning from their respective offices
and employments with each Group member, in each case executed as deeds in the
agreed terms;

 

(g)                                the Agency Agreement duly executed by Concoat
Systems Limited in the agreed terms;

 

(h)                                the title deeds to the Properties;

 

(i)                                    unconditional receipts for rent and any
additional rents or service charges due in respect of the Properties;

 

(j)                                    the documents of title relating to all
investments of each Group member (if any);

 

(k)                                 the certificates of registration for all the
Relevant Intellectual Property which is registered and evidence of all renewals
of those registrations;

 

(l)                                    statements from the bank at which each
Group member maintains an account as to the amounts standing to the credit or
debit of each of those accounts at the close of business on the second Business
Day preceding the Completion Date (the “Reconciliation Date”), all current
cheque books and paying-in books for such accounts and a bank reconciliation
statement showing all movements on each of the bank accounts from the close of
business on the Reconciliation Date to Completion;

 

(m)                              irrevocable powers of attorney in the agreed
terms executed by each of the holders of the Shares in favour of the Purchaser
appointing the Purchaser to be its or his lawful attorney in respect of the
Shares;

 

8

--------------------------------------------------------------------------------


 

(n)                                the Employment Agreement duly executed by Mr
D. Greenman in the agreed terms;

 

(o)                                certified resolutions of the Trustees
approving the transactions contained in this Deed and the documents referred to
herein and authorising the execution thereof by Mr A.W. Naisbitt and Mrs D.
Naisbitt in respect of the A.W. Naisbitt Discretionary Settlement Trust and by
Mr A.W. Naisbitt and Mrs D. Naisbitt in respect of the D. Naisbitt Discretionary
Settlement Trust;

 

(p)                                the Licence Agreement duly executed by
Concoat Systems Limited in the agreed terms;

 

(q)                                share certificates representing 100 per cent.
(100%) of the issued share capital of Concoat Limited;

 

(r)                                   Concoat Limited’s share certificate for
100 per cent. (100%) of Synergie (UK) Limited;

 

(s)                                 the Completion Aged Balances (if not already
provided);

 

(t)                                   the Draft Balance Sheet (if not already
provided);

 

(u)                                instructions from the Sellers to the
Purchaser’s Solicitors to direct the Purchaser’s Solicitors to send an amount of
the consideration payable to them on the Completion Date equal to the
outstanding balance of the Restructuring Loan to Concoat Limited in order to
discharge the Restructuring Loan on behalf of Concoat Systems Limited;

 

(v)                                board resolution of Concoat Systems Limited
to allow the Purchaser to file the change of name of Concoat Systems Limited;

 

(w)                              written resolution of the Shareholder of
Concoat Systems Limited authorising the change of name of Concoat Systems
Limited;

 

(x)                                  a schedule of rent and all outgoings for
the Hampshire Property up to and including 25 December 2005;

 

(y)                                the Restructuring Documents duly executed by
the relevant parties in the agreed terms;

 

(z)                                  the Tech Shot Licence Agreement duly
executed by Concoat Systems Limited in the agreed terms;

 

(aa)                           the Undertaking duly executed by Concoat Systems
Limited in the agreed terms; and

 

(bb)                         the Due Diligence Checklist in the agreed terms.

 

4.4                                On Completion the Sellers shall cause a board
meeting of each Group member to be duly convened and held at which (in as much
as such action shall apply to the relevant Group member):

 

(a)                                 the transfers of the Shares shall be
approved for registration (subject only to the transfers being duly stamped at
the cost of the Purchaser);

 

(b)                                the existing directors and secretary of each
Group company will resign (except for Mr D. Greenman as a director of Concoat
Limited) and such persons as may be nominated by the Purchaser shall be
appointed as directors and secretary of each Group member (within the maximum
number, if any, permitted under the articles of association of that Group
member);

 

9

--------------------------------------------------------------------------------


 

(c)                                 the Deed of Covenant, the Agency Agreement,
the Undertaking, the Tech Shot Licence Agreement, the Licence Agreement and the
Employment Agreement shall be approved and executed by each relevant Group
member as appropriate;

 

(d)                                all existing instructions to the Group’s
bankers, bank mandate forms and authorities shall be revoked and shall be
replaced with alternative instructions, bank mandates forms and authorities in
such form as the Purchaser may require;

 

(e)                                 the registered office of Synergie (UK)
Limited shall be changed to Alasan House, 2C Albany Park, Frimley Road,
Camberley, Surrey, GU16 7PH, United Kingdom; and

 

(f)                                   the repayment of the Restructuring Loan
shall be approved.

 

4.5                                On Completion the Purchaser shall, following
compliance by the Sellers with the foregoing provisions:

 

(a)                                 pay the sum of £4,176,266 into the account
of the Sellers’ Solicitors on account of the consideration payable to the
Sellers for the Shares and any amount due by the Sellers to the Purchaser
pursuant to the Deed of Covenant;

 

(b)                                deliver to the Sellers’ Solicitors the side
letter from Chase to the Sellers duly executed by Chase in the agreed terms;

 

(c)                                 deliver to the Sellers’ Solicitors
counterparts of the following documents:

 

(i)                                     the Licence Agreement;

 

(ii)                                  the Employment Agreement;

 

(iii)                               the Deed of Covenant;

 

(iv)                              the Agency Agreement;

 

(v)                                 an acknowledgement by Concoat Limited of the
repayment of the Restructuring Loan;

 

(vi)                              the Tech Shot Licence Agreement; and

 

(vii)                           the Undertaking,

 

all duly executed by the relevant Group member; and

 

(d)                                deliver to the Sellers’ Solicitors
resolutions of the board of directors of the Purchaser which, amongst other
things, approve the terms of this Deed relating to the purchase of the Shares
and the other transactions contemplated by this Deed.

 

4.6                                The Sellers’ Solicitors are hereby
irrevocably authorised by the Sellers to receive all amounts expressed to be
payable to them pursuant to any provision of this Deed and the receipt by the
Sellers’ Solicitors of each such amount shall be an absolute discharge to the
Purchaser who shall not be concerned to see to the application of any such
amount thereafter.

 

4.7                                At Completion, the obligations of the parties
under the Tax Covenant shall take effect.

 

4.8                                As soon as is practicable following
Completion the Sellers shall procure the release of each Group member from any
guarantee or other obligation of any nature undertaken by it securing or
otherwise in respect of the obligations of any of the Sellers with effect from
the Completion Date and pending such release shall indemnify each of the
Purchaser and

 

10

--------------------------------------------------------------------------------


 

each Group member against any liability, loss, claim or expenses whatsoever or
other obligation.

 

5.                                      Retention

 

5.1                                The Retention shall be held by the Purchaser.

 

5.2                                If the Purchaser has not notified the Sellers
of any claim under this Deed on or before 18 months from the Completion Date,
the Purchaser shall release the Retention in full to the Sellers’
Representatives not more than 10 calendar days following 18 months from the
Completion Date.

 

5.3                                If the Purchaser has notified the Sellers of
a claim or claims under this Deed on or before 18 months from the Completion
Date, the Purchaser shall use its reasonable endeavours to estimate the maximum
aggregate amount of such claim(s) (if capable of estimation) and shall notify
the Sellers in writing of the estimated maximum aggregate amount of such
claim(s) or the fact that it or they are incapable of estimation.

 

5.4                                If such claim(s) are so estimated, the
Purchaser shall procure that the amount by which the Retention exceeds the
estimated (or determined, pursuant to clause 5.8) maximum aggregate amount of
such claim(s) be paid by the Purchaser to the Sellers’ Representatives not more
than 10 calendar days following 18 months from the Completion Date or (if later)
not more than 10 calendar days following the date on which the last of such
claim(s) has been estimated and notified.

 

5.5                                If any such claim(s) are not admitted by the
Sellers, such balance of the Retention shall be held by the Purchaser until such
claim(s) are finally settled or otherwise determined.

 

5.6                                Upon the final settlement or determination of
such claim(s), the Purchaser shall procure that the Retention (or the balance
thereof) shall be forthwith applied in or towards the discharge of the amount(s)
agreed or determined to be payable to the Purchaser or a Group member (as the
case may be) in respect of such claim(s) and the residue (if any) remaining
after the complete discharge of such claim(s) shall be released to the Sellers’
Representatives.

 

5.7                                All amounts of the Retention paid by the
Purchaser to the Sellers’ Representatives shall be paid with interest thereon,
such interest to be calculated at the rate of 4.5 per cent. (4.5%) per annum,
calculated on a monthly basis for the period from the Completion Date up to and
including the date of actual payment.

 

5.8                                If the parties cannot agree the amounts
claimed under this clause 5, the matter shall promptly be referred to an
Independent Barrister who shall then determine the value or amount of the matter
or matters in dispute and allocate the costs of such determination amongst the
parties.  The Independent Barrister shall act as an expert and not as an
arbitrator.  The Independent Barrister’s decision shall be communicated in
writing to the parties within 30 calendar days of the Independent Barrister’s
appointment and shall be (in the absence of manifest error) final and binding
upon the parties.  The parties shall procure that all records, working papers
and other information as may be reasonably required by the Independent Barrister
for the purposes of this clause 5 shall be made available upon request for them
and each of the Purchaser and the Sellers shall generally render all reasonable
assistance, including production and supply of photocopies of relevant documents
to the Independent Barrister, and access reasonably necessary for the
determination of the amounts in dispute.

 

6.                                      Balance Sheet Retention

 

6.1                                The Balance Sheet Retention shall be held by
the Purchaser.

 

11

--------------------------------------------------------------------------------


 

6.2                                On or prior to Completion, the Sellers shall
provide the Purchaser with the Draft Balance Sheet.  Thereafter, in accordance
with the provisions of schedule 6, the parties shall agree the Approved Final
Balance Sheet.

 

6.3                                If the Working Capital in the Approved Final
Balance Sheet is:

 

(a)                                 less than the Draft Working Capital Amount,
the Purchaser shall release the amount by which the Draft Working Capital Amount
is more than the Working Capital in the Approved Final Balance Sheet from the
Balance Sheet Retention to the Purchaser or a Group member (as the case may be),
not later than 10 calendar days following the final determination of the
Approved Final Balance Sheet; or

 

(b)                                greater than the Draft Working Capital
Amount, the amount by which the Working Capital in the Approved Final Balance
Sheet exceeds Draft Working Capital Amount, shall be released from the Balance
Sheet Retention by the Purchaser to the Sellers’ Representatives, not later than
10 calendar days following the final determination of the Approved Final Balance
Sheet.

 

6.4                                (a)                                 The
Sellers shall provide the Purchaser with the following Aged Balances Statements:

 

(i)                                     on Completion (“Completion Aged
Balances”);

 

(ii)                                  90 days after the Completion Date (“90 Day
Aged Balances”); and

 

(iii)                               180 days after the Completion Date (“180 Day
Aged Balances”),

 

(together the “Aged Balances Statements”).

 

(b)                                The Aged Balances Statements shall indicate:

 

(i)                                     the total value of any accounts
receivable balances that are more than 90 days past invoice date; and

 

(ii)                                  any inventory that is more than one year
old,

 

each as of the date of that particular statement (together the “Aged Balances”).

 

(c)                                 The Aged Balances Statements shall exclude
any receivables that arise or inventory that is purchased, as a result of
operations subsequent to the Completion Date.

 

6.5                                The Purchaser shall review the total of the
90 Day Aged Balances 90 days after the Completion Date.  If the 90 Day Aged
Balances is:

 

(a)                                 less than the Completion Aged Balances then
an amount equal to the difference between the two shall be released from the
Balance Sheet Retention by the Purchaser to the Seller’s Representatives no
later than 20 calendar days following 90 days after Completion; or

 

(b)                                greater than the Completion Aged Balances
then the Purchaser shall not release any amounts from the Balance Sheet
Retention to any party;

 

6.6                                The Purchaser shall review the total of the
180 Day Aged Balances 180 days after the Completion Date.  If the 180 Day Aged
Balances is:

 

(a)                                 less than the balance of the Balance Sheet
Retention, then the whole amount of the 180 Aged Balances shall be released from
the Balance Sheet Retention by

 

12

--------------------------------------------------------------------------------


 

the Purchaser to the Purchaser or a Group member (as the case may be), not later
than 20 calendar days following 180 days after Completion; or

 

(b)                                greater than the balance of the Balance Sheet
Retention

 

(i)                                     then the whole amount of the 180 Aged
Balances shall be released from the Balance Sheet Retention by the Purchaser to
the Purchaser or a Group member (as the case may be); and

 

(ii)                                  the Sellers shall pay (on an indemnity
basis) an amount equal to the difference between the Balance Sheet Retention and
the total of 180 Day Aged Balances to the Purchaser,

 

both no later than 20 calendar days following 180 days after Completion.

 

6.7                                If any such amounts claimed under this clause
6 are not agreed by the parties, the Balance Sheet Retention (or any balances
remaining after any interim distributions made under clauses 6.3, 6.5 or 6.6)
shall be held by the Purchaser until such claim(s) are finally settled or
otherwise determined.

 

6.8                                Upon the final settlement or determination of
all claim(s) under this clause 6, the Purchaser shall procure that the Balance
Sheet Retention (or the balance thereof) shall be released to the Sellers’
Representatives no later than 10 calendar days following that date.

 

6.9                                If the amounts claimed by the Purchaser and
agreed to by the Sellers under clauses 5, 6 and 7 are greater than the amounts
held in any of the particular Retentions, the Purchaser may use funds from the
other Retentions to settle the outstanding claims under that clause.

 

6.10                          If the parties can not agree the amounts claimed
under this clause 6, the matter shall promptly be referred to a firm of
independent chartered accountants jointly agreed upon between the parties at any
time or, failing which and on application of any of the Sellers or the Purchaser
at any time, by the President, from time to time, of the Institute of Chartered
Accountants in England and Wales, which firm (the “Independent Accountants”)
shall then determine the value or amount of the matter or matters in dispute and
allocate the costs of such determination amongst the parties.  The Independent
Accountants shall act as experts and not as arbitrators.  Their decision shall
be communicated in writing to the parties within 30 calendar days of their
appointment and shall be (in the absence of manifest error) final and binding
upon the parties.  The parties shall procure that all records, working papers
and other information as may be reasonably required by the Independent
Accountants for the purposes of this clause 6 shall be made available upon
request for them and each of the Purchaser and the Sellers shall generally
render all reasonable assistance, including the production and supply of
photocopies of relevant documents to the Independent Accountants, and access
reasonably necessary for the determination of the amounts in dispute.

 

7.                                      Tax Retention and Property Retention

 

7.1                                The Tax Retention and Property Retention
shall be held by the Purchaser.

 

7.2                                For the avoidance of doubt the amount of the
Tax Retention in no way limits the potential liability of the Sellers in respect
of claims under the relevant provisions of the Tax Covenant.

 

7.3                                The provisions of clauses 5.2 to 5.6 and 6.10
of this Deed apply in respect of any claim or claims under paragraphs 2.1(g) to
(j) of the Tax Covenant as if the term “this Deed” reads “paragraphs 2.1(g) to
(j) of the Tax Covenant”, the term “18 months” reads “three years” and the term
“Retention” reads “Tax Retention”.

 

13

--------------------------------------------------------------------------------


 

7.4                                The Sellers shall use their best endeavours
to have the landlord of the Surrey Property assess the dilapidations in respect
of that property as soon as possible after Completion.  If the landlord has not
assessed the dilapidations by the expiry of 60 days after Completion, the
parties shall agree on and instruct an independent surveyor (who shall be an
expert in valuation of dilapidations) to assess such dilapidations.  If the
amount of the dilapidations is:

 

(a)                                 greater than £30,000 the amount of the
Property Retention shall be retained by the Purchaser and the provisions of
clause 10.1(f) apply; or

 

(b)                                less than £30,000 the amount of the
difference shall be released by the Purchaser to the Sellers and balance (being
the amount of the dilapidations) shall be retained by the Purchaser.

 

7.5                                If the parties cannot agree on an independent
surveyor, the president (or other acting senior officer for the time being) of
the Royal Institution of Chartered Surveyors shall appoint a surveyor on the
request of either party.  The person so appointed shall act as an independent
expert and not as an arbitrator in order to assess the amount of dilapidations.

 

7.6                                The independent surveyor’s assessment of
dilapidations shall be final and binding on the parties, except in the case of
manifest error.

 

7.7                                The fees and expenses of any independent
surveyor instructed pursuant to this clause 7, including the cost of his
nomination, shall be borne by the Sellers.

 

7.8                                If the independent surveyor refuses to act,
becomes incapable of acting or dies, the president (or other acting senior
officer for the time being) of the Royal Institution of Chartered Surveyors
shall appoint an alternative independent surveyor as set out in clause 7.5.

 

8.                                      Farnborough Property and Farnborough
Escrow

 

8.1                                Prior to the third anniversary of this Deed
the Sellers shall use their reasonable endeavours to have Concoat Limited’s
guarantee of Concoat Systems Limited’s obligations pursuant to the lease for the
Farnborough Property released.

 

8.2                                The Farnborough Escrow shall be paid into a
designated interest-bearing account with The Royal Bank of Scotland plc operated
by the Sellers’ Solicitors in the joint names of the Sellers’ Solicitors and the
Purchaser’s Solicitors (the “Escrow Account”) on Completion and the Farnborough
Escrow (together with interest accrued thereon) shall be applied in accordance
with the provisions of this clause.  The instructions given to The Royal Bank of
Scotland plc on the setting up of the Escrow Account shall include an
instruction that no sums may be released from the Escrow Account at any time
without the authority of the Purchaser’s Solicitors and the Sellers’ Solicitors.

 

8.3                                If the Purchaser has not notified the Sellers
of any claim under clause 10.3 of this Agreement on or before the date that the
Farnborough Guarantee is released, the parties shall procure that the balance of
the Farnborough Escrow (together with accrued interest) shall be released in
full to the Sellers’ Solicitors on behalf of the Sellers on the Business Day
next following that date.

 

8.4                                If the Purchaser has notified the Sellers of
a claim or claims under clause 10.3 of this Agreement on or before the date that
the Farnborough Guarantee is released, the Purchaser shall use its reasonable
endeavours to estimate the maximum aggregate amount of such claim(s) (if capable
of estimation) and shall notify the Sellers in writing of the estimated maximum
aggregate amount of such claim(s) or the fact that it or they are incapable of
estimation.

 

14

--------------------------------------------------------------------------------


 

8.5                                If such claim(s) are so estimated, the
parties shall procure that the amount by which the Farnborough Escrow exceeds
the estimated (or determined, pursuant to clause 8.9) maximum aggregate amount
of such claim(s) shall be paid out of the Farnborough Escrow to the Sellers’
Solicitors on behalf of the Sellers on the tenth Business Day after the date on
which the Farnborough Guarantee is released or (if later) within 10 days of the
date on which the last of such claim(s) has been estimated and notified.

 

8.6                                If any such claim(s) are not admitted by the
Sellers, the Farnborough Escrow (or the balance remaining after any interim
distribution made under clause 8.5) and all interest accrued thereon shall be
held in the Escrow Account until such claim(s) are finally settled or otherwise
determined.

 

8.7                                Upon the final settlement or determination of
such claim(s), the parties shall procure that the Farnborough Escrow (or the
balance thereof) and all interest accrued thereon shall be forthwith applied in
or towards the discharge of the amount(s) agreed or determined to be payable to
the Purchaser or a Group member (as the case may be) in respect of such claim(s)
and the residue (if any) remaining after the complete discharge of such claim(s)
shall be released to the Sellers’ Solicitors on behalf of the Sellers.

 

8.8                                The Sellers and the Purchaser shall promptly
give to the Sellers’ Solicitors and the Purchaser’s Solicitors respectively all
such written instructions as are necessary to give effect to the provisions of
this clause.

 

8.9                                If the parties cannot agree the amounts
claimed under this clause 8, the matter shall promptly be referred to an
Independent Barrister who shall then determine the value or amount of the matter
or matters in dispute and allocate the costs of such determination amongst the
parties.  The Independent Barrister shall act as an expert and not as an
arbitrator.  The Independent Barrister’s decision shall be communicated in
writing to the parties within 30 calendar days of the Independent Barrister’s
appointment and shall be (in the absence of manifest error) final and binding
upon the parties.  The parties shall procure that all records, working papers
and other information as may be reasonably required by the Independent Barrister
for the purposes of this clause 8 shall be made available upon request for them
and each of the Purchaser and the Sellers shall generally render all reasonable
assistance, including production and supply of photocopies of relevant documents
to the Independent Barrister, and access reasonably necessary for the
determination of the amounts in dispute.

 

9.                                      Change of name of Concoat Systems
Limited

 

Mr G.K. Naisbitt and Mr A.W. Naisbitt shall at the date of this Deed:

 

(a)                                 procure that Concoat Systems Limited pass a
resolution to change its company name to a name not including the word “Concoat”
or any similar term which resolution shall take effect at the expiry of three
years from the date of this Deed; and

 

(b)                                provide to the Purchaser all the necessary
perfected documentation which is required to be filed at Companies House to
change Concoat Systems Limited’s company name,

 

and hereby authorises the Purchaser to file such documentation at Companies
House on or after the third anniversary of this Deed should Concoat Systems
Limited not already have changed its name by that date.

 

15

--------------------------------------------------------------------------------


 

10.                                Indemnities

 

10.1                          The Sellers shall be liable for and will indemnify
and hold harmless the Purchaser and each Group Company from any Losses or
obligations of what ever nature arising out of the following:

 

(a)                                 the implementation of the Group
Restructuring including but not limited to:

 

(i)                                     the practical implementation of the sale
of the equipment business and the share in Concoat Systems Limited and the Deeds
of Novation (as set out in paragraph 5 of schedule 9);

 

(ii)                                  any costs in association with the Group
Restructuring provided for in the Working Capital amounts in any of the Balance
Sheets;

 

(b)

 

(i)                                     the termination of the employment of any
employee no longer employed by the Group at the date of this Deed;

 

(ii)                                  the transfer of employees to Concoat
Systems Limited (“Transferred Employees”); and

 

(iii)                               the resignations of each of the Sellers as
directors and/or secretary and/or employees of the Company and/or the Subsidiary
Undertakings (except for David Greenman as a director of Concoat Limited);

 

(c)                                 all pension obligations of any Group member
arising prior or subsequent to Completion in respect of:

 

(i)                                     the Transferred Employees; and

 

(ii)                                  the substitution of Concoat Systems
Limited for Concoat Limited as the trustee and the principal employer of the
1984 Concoat Limited Royal & Sun Alliance Executive Pension Plan;

 

(d)                                all pension obligations of any Group member
relating to the Sellers’ Schemes arising prior to Completion in respect of those
employees of Group members who are not Transferred Employees;

 

(e)                                 Concoat Limited’s use of and lease in
respect of the Hampshire Property with respect to matters occurring both prior
or subsequent to Completion but excluding any matter which relates to the
provisions of schedule 8;

 

(f)                                   Concoat Limited’s use of and lease of the
Surrey Property with respect to matters occurring on or before Completion
including without limitation any dilapidations assessment in accordance with
clause 7.4 over £30,000 but excluding any matter which relates to the provisions
of schedule 8;

 

(g)                                any of the distribution agreements to which
Concoat Limited is a party at the Completion Date (the “Distribution
Agreements”) being in breach of any provision of EU and/or English law or any
Distributor Agreements being or being recharacterised as an agency arrangement
whether such Losses arise as a result of some act or omission of Concoat Limited
or the expiry or termination of those Distribution Agreements in accordance with
their terms or by the effluxion of time, save that the Sellers shall not be
liable and no claim or claims shall be made against them:

 

16

--------------------------------------------------------------------------------


 

(i)                                     if the fact omission circumstance or
occurrence giving rise to or forming the basis of the relevant Losses or
obligations has been fairly, fully and clearly disclosed to the Purchaser in the
Disclosure Letter;

 

(ii)                                  to the extent that the relevant Losses or
obligations would not have arisen but for a change in legislation made after the
Completion Date; or

 

(iii)                               to the extent the relevant Losses or
obligations arise as a result any deliberate and voluntary act of Concoat
Limited (other than the termination of, or failure to renew, a Distribution
Agreement where permitted in accordance with its terms) carried out on or after
the Completion Date where such act is outside the ordinary course of business of
Concoat Limited as carried on prior to the Completion Date;

 

(h)                                the termination of the distribution agreement
between Concoat Limited and Ambex (the Polish distributor); and

 

(i)                                    the termination of the EU Consortium
Agreement relating to Lead Free Soldering (Contract Number G1ST-CT-2002050285)
entered into on 28 June 2004 between Betronic Hybrid Circuits B.V., Concoat
Limited and others.

 

10.2                          The provisions of schedule 8 (Environmental
Indemnity) apply.

 

10.3                          Mr A.W. Naisbitt and Mr G.K. Naisbitt shall
(jointly and severally) be liable for and will indemnify and hold harmless the
Purchaser and each Group member from any Losses or obligations of whatever
nature arising out of Concoat Systems Limited’s use and lease of the Farnborough
Property and Concoat Limited’s guarantee of that lease, with respect to matters
occurring both prior or subsequent to Completion.

 

10.4                          Subject to the provisions of schedule 8, the
Purchaser shall be liable for and will indemnify and hold harmless Mr A.W.
Naisbitt from any Losses or obligations of what ever nature arising out of
Concoat Limited’s lease in respect of the Surrey Property occurring following
Completion.

 

11.                                Warranties

 

11.1                          The Sellers hereby represent, warrant and
undertake to the Purchaser (for itself and as trustee for its successors in
title) in the terms of the Warranties other than the Warranties in paragraph V
of the Warranties (Trust Related Warranties), which are warranted only by the
Trustees in their capacity as trustees of the Trusts.  The Sellers agree that if
any of the Warranties is found to be untrue or incorrect, then, subject to the
provisions of this Deed and without restricting the rights of the Purchaser to
claim damages on any other basis available to it, the Sellers shall, at the
Purchaser’s option, either:

 

(a)                                 pay to the Purchaser or a Group member (as
the Purchaser shall direct) an amount equal to the amount by which the amount of
any liability (whether existing, prospective or contingent) or the value of any
asset (whether existing, prospective or contingent) of a Group member is
respectively greater or less than it would have been if the Warranty in question
had been true and correct, together with all costs and expenses incurred or
sustained by the Purchaser or a Group member as a result of such breach or in
connection with the matter or circumstance giving rise to that breach; or

 

(b)                                pay to the Purchaser an amount equal to the
amount by which the value of the Shares is less than it would have been if such
Warranty had been true and correct, together with all costs and expenses
incurred or sustained by the Purchaser as a result of such breach.

 

17

--------------------------------------------------------------------------------


 

11.2                          The Warranties are given subject to the matters
disclosed in the Disclosure Letter and in the documents annexed thereto, in each
case in sufficient detail to enable the Purchaser properly to evaluate the same,
but no other information of which the Purchaser may have knowledge (whether
before or after the date hereof and whether actual or constructive) shall
prejudice or affect in any way the Purchaser’s ability to make any claim nor to
reduce the amount recoverable, in respect of any claim arising from any breach
of a Warranty.

 

11.3                          Each of the Warranties set out in each paragraph
and each paragraph of schedules 3 and 4 shall be separate and independent and
shall not be limited by reference to any other paragraph or anything in this
Deed or the schedules.

 

11.4                          Where any statement set out in schedules 3 or 4 is
expressed to be given or made to the best of the Sellers’ knowledge or is
qualified by reference to the Sellers’ awareness or is qualified in some other
manner having substantially the same effect, such statement shall be deemed to
be qualified by the additional statement that the Sellers have made all
reasonable enquiries prior to the date hereof in respect of the subject matter
of the relevant statement and each Seller shall be deemed to have knowledge of:

 

(a)                                 anything of which each of the other Sellers
has knowledge or are deemed by this clause to have knowledge; and

 

(b)                                anything of which he ought reasonably to have
knowledge given his particular position in and responsibilities to the Company.

 

11.5                          The Sellers undertake to the Purchaser that upon
any of them becoming aware of the actual, impending or threatened occurrence of
any event after the date of this Deed, both before and after Completion, which
might reasonably be expected to cause or constitute a breach of any of the
Warranties or to give rise to a claim under the Tax Covenant, they shall
immediately give written notice thereof to the Purchaser together with
reasonable details of the relevant event.

 

11.6                          The Purchaser has entered into this Deed on the
basis of the Warranties and in reliance on them.  Liability under any Warranty
shall not in any way be modified or discharged by Completion.

 

11.7                          The Sellers agree with the Purchaser for itself
and as trustee for each Group member and their respective officers and employees
to assign to the Purchaser all the rights, remedies or claims which they have or
may have in respect of any misrepresentations in or omissions from any
information or advice supplied or given by a Group member or its respective
officers, employees or agents and on which the Sellers have relied in giving the
Warranties, preparing the Disclosure Letter and/or entering into this Deed
and/or the documents referred to herein.

 

11.8                          The Sellers acknowledge and agree that they are
not aware of any matter or thing which is inconsistent with the Warranties or
constitutes a breach of any of them.

 

12.                                Limitation on claims

 

12.1                          The Purchaser acknowledges and agrees that the
Warranties are the only warranties or other assurances of any kind given by or
on behalf of the Sellers and on which the Purchaser may rely in entering into
this Deed.

 

12.2                          The liability of the Sellers under this Deed shall
be limited as follows:

 

(a)                                 the Sellers shall not be liable in respect
of any of breach of the Warranties if and to the extent that the loss occasioned
thereby has been recovered in full under the Tax Covenant;

 

18

--------------------------------------------------------------------------------


 

(b)                                no claim shall be made in respect of any
breach or non-fulfilment of any of the Warranties unless the aggregate amount of
all such claims exceeds £20,000 PROVIDED that if such aggregate amount does
exceed £20,000, the Sellers’ liability shall not be limited to the excess and
the whole amount shall be recoverable in full; and

 

(c)                                 the maximum liability of the Sellers in
respect of the aggregate of all the claims made by the Purchaser in respect of
any breach of this Deed shall not exceed £5,000,000.

 

12.3                          The Purchaser may not bring any claim for breach
of the provisions of this Deed unless written notice of the claim shall have
been given to the Sellers accompanied by reasonable particulars of the claim:

 

(a)                                 in the case of any claim under any
Warranties within 18 months of the date of this Deed;

 

(b)                                in the case of any claim under the Tax
Covenant or for breach of any Tax Warranties in accordance with the time limits
set out in paragraph 3.1(a) of schedule 4; and

 

(c)                                 excluding the provisions of schedule 8, in
the case of any other claim under this Deed, 20 years from the date of this
Deed.

 

Provided that, unless the Sellers assume conduct of the claim in question in
accordance with the provisions of clause 12.5(c), the liability of the Sellers
in respect of any claim shall absolutely terminate if proceeding in respect of
it have not been commenced with 12 months of service of notice of that claim.

 

12.4                          The Sellers shall not be liable and no claim or
claims shall be made against them in respect of any claim other than a claim
under the Tax Covenant or for breach of the Tax Warranties:

 

(a)                                 if the fact omission circumstance or
occurrence giving rise to or forming the basis of the claim has been fairly,
fully and clearly disclosed to the Purchaser in the Disclosure Letter (with the
exception of claims made under schedule 8);

 

(b)                                to the extent that provision or allowance for
the matter or liability has been fairly, fully and clearly made in the Accounts
or Approved Final Balance Sheet;

 

(c)                                 to the extent that the claim would not have
arisen but for a change in legislation made after the date of this Deed (whether
relating to taxation, rates of taxation or otherwise) or the withdrawal of any
extra-statutory concession previously made by the Inland Revenue or other taxing
authority (whether or not the change purports to be effective retrospectively in
whole or in part);

 

(d)                                if the matter giving rise to the claim is
clearly provided for under the terms of this Deed, any agreed form documents or
carried out in the implementation of any of them; or

 

(e)                                 if the claim arises from any change in
accounting policy or practice of the Purchaser or any Group member introduced or
having effect after Completion.

 

12.5                          Subject to schedule 8, if any claim, other than a
claim under the Tax Covenant or for breach of the Tax Warranties, arises as a
result of or in connection with a liability or alleged liability owed to a third
party:

 

(a)                                 the Purchaser shall not accept, pay or
compromise, or make any admission in respect of, such liability or alleged
liability without the prior written consent of the

 

19

--------------------------------------------------------------------------------


 

Sellers, such consent not to be unreasonably withheld having regard to the
business conditions of the Purchaser and the Group members;

 

(b)                                the Purchaser shall procure that the relevant
Group member takes such action to avoid, dispute, resist, appeal, compromise or
contest or prove the liability, as may reasonably be requested by the Sellers;

 

(c)                                 the Purchaser may, at the Purchaser’s sole
discretion, allow the Sellers at the Sellers’ expense to have all or any part of
the conduct of any appeal, dispute, compromise or defence of the dispute and of
any incidental negotiations; and

 

(d)                                subject to the provisions of (c) above, the
Purchaser shall procure the relevant Group member to make available to the
Sellers such persons and all such assistance and information as the Sellers may
reasonably require for avoiding, disputing, resisting, appealing, compromising
or contesting or proving any such liability including instructing such
professional advisers as the Purchaser may agree to nominate.

 

12.6                          If in respect of any matter which could give rise
to a breach of the provisions of this Deed, other than a claim under the Tax
Covenant or for breach of the Tax Warranties, the Purchaser, or Group member is
entitled to claim under any policy of insurance, the Purchaser shall still be
entitled to claim against the Sellers in respect of that matter.  In such
circumstances, the Purchaser or the Group member shall use its reasonable
endeavours to claim against its insurers.  If the Purchaser or Group member
receives a payment from its insurers in relation to a matter which the Sellers
have also made a payment to the Purchaser or Group member, then the Purchaser or
Group member shall reimburse Sellers’ Representatives the lesser of the amount
received from the insurers or the amount received from the Sellers.

 

12.7                          Any liability of the Sellers other than a claim
under the Tax Covenant or for breach of the Tax Warranties, will take account of
any corresponding savings or benefits actually received by the Purchaser or any
Group member as a result of the circumstances giving rise to the claim for
breach of any provision of this Deed.

 

12.8                          In respect of the Trustees in their capacity as
trustees of the Trusts, all Warranties are given to the best of the Trustees’
respective knowledge information and belief, and the liability of such Trustees
in their capacity as Trustee shall be restricted to the trust property in their
hands at the time that a claim is made by the Purchaser.

 

12.9                          Notwithstanding anything to the contrary in this
Deed:

 

(a)                                 the Trustees shall not be liable under this
Deed in respect of any relevant claim to the extent that their liability exceeds
the value of the assets held by them directly or indirectly as Trustees of the
relevant trust; and

 

(b)                                the Purchaser shall in no circumstances have
any right or relevant claim against the personal assets of any Trustee in their
capacity as Trustee in respect of any liability under this Deed however, nothing
in this clause prevents the Purchaser from claiming against the Trustees in
their capacity as Sellers.

 

12.10                    The limitations on the Sellers’ liability set out in
this clause 12 shall not apply to any claim under the Warranties if the claim
involves allegations of any fraud or wilful concealment on the part of the
Sellers or any of them or where it is proved that the Sellers themselves or any
of them withheld any material disclosure relating to such claim, in each case on
or prior to Completion.

 

12.11                    If the Purchaser becomes aware of a matter which could
give rise to a claim under this Deed, it shall use its reasonable endeavours to
give the Sellers notice of the claim within

 

20

--------------------------------------------------------------------------------


 

45 days of it becoming aware of such facts.  However, the Purchaser’s failure to
provide such notice does not in any way impact on the Purchaser’s ability to
make a claim, or the validity of such claim.

 

13.                                Confidentiality and announcements

 

13.1                          For the purpose of assuring the full benefit of
the business and goodwill of each Group member and in consideration of the
Purchaser agreeing to buy the Shares on the terms of this Deed, each of the
Sellers agrees with the Purchaser and its successors in title as a separate and
independent agreement that (save as may be required by law, any securities
exchange or regulatory or governmental body having jurisdiction over it
(including, but not limited to, HM Revenue & Customs, the Listing Authority, the
Panel on Takeovers and Mergers and the Serious Fraud Office) and whether or not
the requirement has the force of law or any applicable regulatory authority to
which the Sellers are subject and then only to the extent so required) it shall
not at any time hereafter divulge (other than in accordance with clause 13.2)
any information in relation to the affairs or businesses of a Group member and
that it shall not do anything to harm the goodwill of a Group member.

 

13.2                          No announcement or statement about this Deed or
the subject matter of, or any matter referred to in, this Deed shall be made or
issued before, on or after Completion by or on behalf of any of the parties
without the prior written approval of the other parties, or by the Sellers’
Representatives on behalf of the Sellers, (such approval not to be unreasonably
withheld or delayed) PROVIDED that nothing shall restrict the making by any
party (even in the absence of agreement by the other parties) of any statement
which may be required by law or called for by the requirements of HM Revenue &
Customs, the UK Listing Authority, any Stock Exchange or any United States
regulatory authority, or any applicable regulatory authority to which the
relevant party is subject but then only to the extent so required.

 

14.                                Further assurance and availability of
information

 

14.1                          All parties shall execute and deliver all such
instruments and other documents and take all such actions as the other parties
may from time to time reasonably require in order to give full effect to the
provisions of this Deed.

 

14.2                          The Sellers shall cause to be made available to
the Purchaser all information in the possession or under the control of any of
them which the Purchaser may from time to time reasonably require (before or
after Completion) relating to the business and affairs of the Group and upon
reasonable notice shall permit the Purchaser and its representatives to have
access to documents containing such information and to take copies thereof.

 

14.3                          The Sellers shall at the Purchaser’s request at
any time after the Completion Date give to the Purchaser all reasonable
assistance in obtaining any required consents of the licensors or other
contracting parties to the change of control of each Group member under any
licences of software included in the Relevant Intellectual Property.

 

15.                                Interest

 

If any amount required to be paid under this Deed is not paid when it is due,
such amount shall bear interest at the rate of 4.5 per cent. (4.5%) per annum
calculated on a monthly basis for the period from the relevant due date for
payment up to and including the date of actual payment, as well after as before
any judgment.

 

16.                                Continuing obligations and assignment

 

16.1                          Each of the obligations, warranties,
representations, indemnities and undertakings accepted or given by the Sellers
or the Purchaser or any of them under this Deed or any

 

21

--------------------------------------------------------------------------------


 

document referred to herein (“Obligations”) shall continue in full force and
effect notwithstanding Completion taking place and shall be binding on the
respective successors, estates and personal representatives of the Sellers.

 

16.2                          If the Shares or any of them are sold or otherwise
transferred at any time to an Affiliate of Chase, the benefit of each of the
Obligations shall be capable of assignment to the relevant purchaser or
transferee and if on such sale or transfer the benefit of the Obligations is so
assigned the Purchaser shall also require the relevant purchaser or transferee
to agree with the Sellers and each of them to be bound by all Obligations and
undertakings herein accepted or given by the Purchaser.

 

17.                                Costs

 

All parties shall pay their own costs and expenses in relation to the
negotiation, preparation, and implementation of this Deed (and the documents
referred to herein), including the fees and disbursements of their respective
legal, accountancy and other advisers.

 

18.                                Notices and Sellers’ Representatives

 

18.1                          Any notice or other communication to be given
under this Deed shall be in writing, shall be deemed to have been duly served
on, given to or made in relation to a party if it is left at the authorised
address of that party, posted by registered post addressed to that party at such
address, (the number of which has been notified by the relevant party to the
other parties) or sent by facsimile transmission to a machine situated at such
address and shall if:

 

(a)                                 personally delivered, be deemed to have been
received at the time of delivery;

 

(b)                                posted to an inland address in the United
Kingdom, be deemed to have been received on the second Business Day after the
date of posting and if posted to an overseas address, be deemed to have been
received on the fifth Business Day after the date of posting; or

 

(c)                                 sent by facsimile transmission, be deemed to
have been received upon receipt by the sender of a facsimile transmission report
(or other appropriate evidence) that the facsimile has been transmitted to the
addressee,

 

PROVIDED that where, in the case of delivery by hand or facsimile transmission,
delivery or transmission occurs after 6.00 pm on a Business Day or on a day
which is not a Business Day, receipt shall be deemed to occur at 9.00 am on the
next following Business Day.

 

18.2                          For the purposes of this clause the authorised
address of each party shall be the address set out in schedule 1 or such other
address as that party may notify to the others in writing from time to time in
accordance with the requirements of this clause.

 

18.3                          The Sellers hereby appoint Mr G.K. Naisbitt and Mr
D. Greenman as their representatives who may jointly authorise the making of any
request, election, proposal or consent expressed to be made on behalf of the
Sellers or any Seller to the Purchaser.  The Purchaser shall be entitled at its
sole discretion to have regard only to notices, including requests, elections or
proposals, issued by the Sellers’ Representatives.  Service of any notice or
other communication on both the Sellers’ Representatives shall be deemed to
constitute valid service thereof on all the Sellers.

 

19.                                Severability

 

If any provision of this Deed (or of any document referred to herein) is held to
be illegal, invalid or unenforceable in whole or in part in any relevant
jurisdiction the legality, validity

 

22

--------------------------------------------------------------------------------


 

and enforceability of the remaining provisions of this Deed (or such document)
shall not in any way be affected or impaired thereby.

 

20.                                Entire agreement and variation

 

20.1                          This Deed (together with any documents referred to
herein) contains the entire agreement and understanding of the parties and
supersedes all prior agreements, understandings or arrangements (both oral and
written) relating to the subject matter of this Deed.

 

20.2                          Each of the parties acknowledges and agrees that:

 

(a)                                 it does not enter into this Deed and the
documents referred to herein on the basis of and does not rely, and has not
relied, upon any statement or representation (whether negligent or innocent) or
warranty or other provision (in any case whether oral, written, express or
implied) made, given or agreed to by any person (whether a party to this Deed or
not) except those expressly set out or referred to in this Deed and the
documents referred to herein; and

 

(b)                                all remedies available under English law are
available to the parties in respect of any misrepresentation or untrue statement
made to it in relation to this Deed (including, without limitation, rescission).

 

20.3                          No variation, supplement, deletion or replacement
of or from this Deed or any of its terms shall be effective unless made in
writing and signed by or on behalf of each party.

 

21.                                General provisions

 

21.1                          The Purchaser may release or compromise the
liability of any of the Sellers hereunder or grant to any Seller time or other
indulgence without affecting the liability of any other Seller hereunder.

 

21.2                          Any waiver of a breach of any of the terms of this
Deed or of any default hereunder shall not be deemed to be a waiver of any
subsequent breach or default and shall in no way affect the other terms of this
Deed.

 

21.3                          No failure to exercise and no delay on the part of
any party in exercising any right, remedy, power or privilege of that party
under this Deed and no course of dealing between the parties shall be construed
or operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise thereof
or the exercise of any other right, remedy, power or privilege.  The rights and
remedies provided by this Deed are cumulative and are not exclusive of any
rights or remedies provided by law.

 

21.4                          All warranties, representations, indemnities,
covenants, agreements and obligations given or entered into in this Deed by more
than one person are given or entered into jointly and severally.

 

21.5                          This Deed may be executed in any number of
counterparts, each of which when executed and delivered shall be an original,
but all of which when taken together shall constitute a single instrument.

 

22.                                Governing law and jurisdiction

 

22.1                          This Deed (together with all documents to be
entered into pursuant to it which are not expressed to be governed by another
law) shall be governed by, construed and take effect in accordance with English
law.

 

22.2                          The courts of England shall have exclusive
jurisdiction to settle any claim, dispute or matter of difference which may
arise out of or in connection with this Deed (including

 

23

--------------------------------------------------------------------------------


 

without limitation claims for set-off or counterclaim) or the legal
relationships established by this Deed.

 

22.3                          Each of the parties hereto agrees that in the
event of any action between any of the parties hereto being commenced in respect
of this Deed or any matters arising under it, the process by which it is
commenced, (where consistent with the applicable court rules) may be served on
them in accordance with clause 18 or (in the case of the Sellers) delivered to
the Sellers’ Representatives (who are irrevocably authorised to receive the same
on their behalf).

 

24

--------------------------------------------------------------------------------


 

Schedule 1

 

The Sellers and the Shares

 

1.       Names and addresses of
the Sellers

 

2.       Number of Shares
owned by them in the
Company (indicate
whether legally or
beneficially owned)

 

3.       Number of Shares
to be sold

 

4.       Cash
consideration for
the Shares

 

 

 

 

 

 

 

 

 

1.       Mr A.W. Naisbitt and Mrs D. Naisbitt, the Trustees of the A.W. Naisbitt
Discretionary Settlement Trust each of Gainford Hook Heath Road, Woking, Surrey
GU22 0QE

 

1,000 legally owned

 

1,000

 

£

399,326.60

 

 

 

 

 

 

 

 

 

2.       Mr A.W. Naisbitt and Mrs D. Naisbitt, the Trustees of the D. Naisbitt
Discretionary Settlement Trust each of Gainford Hook Heath Road, Woking, Surrey
GU22 0QE

 

1,000 legally owned

 

1,000

 

£

399,326.60

 

 

 

 

 

 

 

 

 

3.       Mrs S.K. Greenman of Daveldon, Potters Lane, Woking, Surrey GU23 7AJ

 

2,000 legally and beneficially owned

 

2,000

 

£

798,653.20

 

 

25

--------------------------------------------------------------------------------


 

1.       Names and addresses of
the Sellers

 

2.       Number of Shares
owned by them in the
Company (indicate
whether legally or
beneficially owned)

 

3.       Number of Shares
to be sold

 

4.       Cash
consideration for
the Shares

 

 

 

 

 

 

 

 

 

4.       Mr A.W. Naisbitt of Gainford Hook Heath Road, Woking, Surrey GU22 0QE

 

2,130 legally and 130 beneficially owned

 

2,130

 

£

798,653.20

 

 

 

 

 

 

 

 

 

5.       Mrs D. Naisbitt of Gainford Hook Heath Road, Woking, Surrey GU22 0QE

 

2,050 legally and 50 beneficially owned

 

2,050

 

£

798,653.20

 

 

 

 

 

 

 

 

 

6.       Mr G.K. Naisbitt of Old Paddock Cottage, Gaston Lane, South
Warnborough, Hampshire RG29 1RH

 

2,110 legally and 110 beneficially owned

 

2,110

 

£

798,653.20

 

 

 

 

 

 

 

 

 

7.       Mr D. Greenman of Daveldon, Potters Lane, Woking, Surrey GU23 7AJ

 

55 legally and beneficially owned

 

55

 

£

0

 

 

26

--------------------------------------------------------------------------------


 

Schedule 2

 

The Company and the Subsidiary Undertakings

 

A.

 

Concoat Holdings Limited

 

 

 

 

 

 

 

1.

 

Registered number

 

00967743

 

 

 

 

 

2.

 

Registered office

 

Alasan House, 2C Albany Park, Frimley Road, Camberley, Surrey, GU16 7PH, United
Kingdom

 

 

 

 

 

3.

 

Date of incorporation

 

5 December 1969

 

 

 

 

 

4.

 

Class of company

 

Private, limited by shares

 

 

 

 

 

5.

 

Authorised share capital

 

20,000 ordinary shares of £1 each (£20,000)

 

 

 

 

 

6.

 

Issued share capital

 

10,345 ordinary shares of £1 each (£10,345)

 

 

 

 

 

7.

 

Directors’/shareholders’ loans

 

None

 

 

 

 

 

8.

 

Directors

 

Susan Kaye Greenman
Arthur William Naisbitt
Doreen Naisbitt
Graham Kirk Naisbitt

 

 

 

 

 

9.

 

Secretary

 

Doreen Naisbitt

 

 

 

 

 

10.

 

Accounting reference date

 

31 March

 

 

 

 

 

11.

 

Accountants

 

Pridie Brewster, Mount Manor House, 16 The Mount, Guildford, Surrey, GU2 4HS

 

 

 

 

 

12.

 

Tax district

 

Wye Valley

 

 

 

 

 

13.

 

Members

 

(i)      Trustees of the A.W. Naisbitt Discretionary Settlement (1000 ordinary
shares)

(ii)     Trustees of the D. Naisbitt Discretionary Settlement (1000 ordinary
shares)

(iii)    Mrs S.K. Greenman (2000 ordinary shares)

(iv)    Mr A.W. Naisbitt (2000 ordinary shares legally owned and 130 ordinary
shares beneficially owned)

(v)     Mrs D. Naisbitt (2000 ordinary shares legally owned and 50 ordinary
shares beneficially owned)

(vi)    Mr G.K. Naisbitt (2000 ordinary shares legally owned and 110 ordinary
shares beneficially owned)

(vii)   Mr D. Greenman (55 ordinary shares legally and beneficially owned)

 

 

 

 

 

14.

 

Mortgages and charges

 

None

 

 

 

 

 

15.

 

Subsidiary Undertakings

 

Concoat Limited (96.67% legal owner and 3.33% beneficial owner)

 

27

--------------------------------------------------------------------------------


 

B.

 

Concoat Limited

 

 

 

 

 

 

 

1.

 

Registered number

 

01480710

 

 

 

 

 

2.

 

Registered office

 

Alasan House, 2C Albany Park, Frimley Road, Camberley, Surrey, GU16 7PH, United
Kingdom

 

 

 

 

 

3.

 

Date of incorporation

 

21 February 1980

 

 

 

 

 

4.

 

Class of company

 

Private, limited by shares

 

 

 

 

 

5.

 

Authorised share capital

 

30,000 ordinary shares of £1 each (£30,000)

 

 

 

 

 

6.

 

Issued share capital

 

30,000 ordinary shares of £1 each (£30,000)

 

 

 

 

 

7.

 

Directors’/shareholders’ loans

 

None

 

 

 

 

 

8.

 

Directors

 

David Greenman
Arthur William Naisbitt
Doreen Naisbitt
Graham Kirk Naisbitt

 

 

 

 

 

9.

 

Secretary

 

Doreen Naisbitt

 

 

 

 

 

10.

 

Accounting reference date

 

31 March

 

 

 

 

 

11.

 

Accountants

 

Pridie Brewster, Mount Manor House, 16 The Mount, Guildford, Surrey, GU2 4HS

 

 

 

 

 

12.

 

Tax district

 

Wye Valley

 

 

 

 

 

13.

 

Legal and beneficial owner

 

Concoat Holdings Limited (96.67% legal and 3.33% beneficial)

 

 

 

 

 

14.

 

Mortgages and charges

 

None

 

 

 

 

 

15.

 

Subsidiary Undertakings

 

Synergie (UK) Limited (100%)

 

28

--------------------------------------------------------------------------------


 

C.

 

Synergie (UK) Limited

 

 

 

 

 

 

 

1.

 

Registered number

 

03733679

 

 

 

 

 

2.

 

Registered office

 

Mount Manor House, 16 The Mount, Guildford, Surrey, GU2 4HS, United Kingdom

 

 

 

 

 

3.

 

Date of incorporation

 

16 March 1999

 

 

 

 

 

4.

 

Class of company

 

Private, limited by shares

 

 

 

 

 

5.

 

Authorised share capital

 

1,000 ordinary shares of £1 each (£1,000)

 

 

 

 

 

6.

 

Issued share capital

 

2 ordinary shares of £1 each (£2)

 

 

 

 

 

7.

 

Directors’/shareholders’ loans

 

None

 

 

 

 

 

8.

 

Directors

 

David Greenman
Arthur William Naisbitt
Doreen Naisbitt
Graham Kirk Naisbitt

 

 

 

 

 

9.

 

Secretary

 

Doreen Naisbitt

 

 

 

 

 

10.

 

Accounting reference date

 

31 March

 

 

 

 

 

11.

 

Accountants

 

Pridie Brewster, Mount Manor House, 16 The Mount, Guildford, Surrey, GU2 4HS

 

 

 

 

 

12.

 

Tax district

 

Wye Valley

 

 

 

 

 

13.

 

Members

 

Concoat Limited (100%)

 

 

 

 

 

14.

 

Mortgages and charges

 

None

 

 

 

 

 

15.

 

Subsidiary Undertakings

 

None

 

29

--------------------------------------------------------------------------------


 

Schedule 3

 

General Warranties

 

Except where the context otherwise requires the General Warranties shall apply
not only to the Company but also to each Subsidiary Undertaking as if they had
been expressly repeated with respect to each Subsidiary Undertaking, naming it
in place of the Company throughout.

 

In this schedule:

 

(a)                                 “connected” has the meaning attributed to it
by section 839 of the ICTA 1988; and

 

(b)                                “Encumbrance” includes any charge, debenture,
mortgage, pledge, lien, assignment, hypothecation, security interest, title
retention or other security agreement or arrangement.

 

A.           Preliminary

 

The information set out in the recitals and in schedules 1, 2, 3, 4, 5 and/or
disclosed by the Disclosure Letter is true and accurate in all respects and (so
far as the Sellers are aware) there is no matter which renders any of such
information untrue, inaccurate, incomplete or misleading.

 

B.            The Accounts

 

B.1                             The copy of the Accounts annexed to the
Disclosure Letter is a true and complete copy.  The Accounts:

 

(a)                                 give a true and fair view of the financial
position and state of affairs of the Company at the Balance Sheet Date and of
its profit or loss for the period to which they relate;

 

(b)                                have been prepared in accordance with the
best accounting principles, standards and practices generally accepted in
England at the date of this Deed, the Companies Act 1985 and other applicable
statutes and regulations;

 

(c)                                 have been prepared, unless otherwise
expressly stated therein, on a basis consistent with the basis applied in the
corresponding accounts for the preceding three financial years;

 

(d)                                contain full provision for or adequate
details of all liabilities and capital commitments of the Company at the Balance
Sheet Date, whether actual, contingent, quantified, disputed or otherwise;

 

(e)                                 contain full provision for bad and doubtful
debts, depreciation, amortisation, obsolescence of assets and any foreseeable
losses; and

 

(f)                                   are not adversely affected by any
extraordinary or non-recurring items unless otherwise expressly stated therein.

 

B.2                             The work in progress included in the Accounts
has been valued on a basis excluding profit and including adequate provision for
losses which are or could reasonably be expected on uncompleted contracts.

 

B.3                             All the assets of the Company are correctly
reflected in the Accounts and the values placed on such assets are not
materially in excess of current market values (on a going

 

30

--------------------------------------------------------------------------------


 

concern basis) as at the Balance Sheet Date and no asset of the Company was
acquired other than on arm’s length terms.

 

B.4                             The Company has paid its creditors the amounts
in respect of which they were included in the Accounts.

 

B.5                             The profits of the Company for the three years
ended on the Balance Sheet Date as shown by the Accounts and the trend of
profits thereby shown, have not been affected to a material extent by
inconsistencies of accounting practices, by the inclusion of non-recurring items
of income or expenditure, by transactions entered into otherwise than on normal
commercial terms or by any other factors rendering such profits for all or any
of such periods exceptionally high or low.

 

B.6                             The Company is not, and has not during the three
years prior to the Balance Sheet Date been a party to any agreement, arrangement
or transaction pursuant to which the Company is or was entitled to receive a
financial advantage or is or was obliged to incur or bear any costs, liabilities
(whether contingent or otherwise) risks or other expenditure of any nature
(including, but not limited to, any “off-balance sheet” financing arrangements),
which is not fully reflected in the Accounts or has not been fully reflected in
the Company’s accounts for any relevant period.

 

B.7                             The management accounts of the Company for
periods since the Balance Sheet Date, copies of which are annexed to the
Disclosure Letter, have been prepared by the Company with due care and
attention, and show a reasonably accurate view of the state of affairs and
profit or loss of the Company as at and for the period in respect of which they
have been prepared, but it is hereby acknowledged that they are not prepared on
a statutory basis.

 

C.                                    Business since the Balance Sheet Date

 

C.1                              Since the Balance Sheet Date:

 

(a)                                 the Company has carried on its business
prudently and in the ordinary and usual course and so as to maintain the same as
a going concern and without any interruption or alteration in the nature, scope
or manner of such business;

 

(b)                                other than pursuant to the Group
Restructuring, the Company has not acquired or disposed of or agreed to acquire
or dispose of any assets or assumed or incurred or agreed to assume or incur any
material liabilities (including contingent liabilities) otherwise than in the
ordinary course of its business and (in the case of a disposal of the assets)
for an amount which is lower than book value or an open market arm’s length
value whichever is the higher;

 

(c)                                 the business, profitability or prospects of
the Company have not been adversely affected by any factor not affecting similar
businesses to a like extent and (so far as the Sellers are aware) there are no
factors which are likely to have such an effect;

 

(d)                                there has been no change in the manner or
time of payment of creditors, or the issue of invoices or collection of debts,
or policy of reserving for debtors or in the amount of stock bought or agreed to
be bought or in stock;

 

(e)                                 the Company has not entered into, or agreed
to enter into, any commitments involving capital expenditure exceeding £5,000 in
the aggregate;

 

(f)                                   other than pursuant to the Group
Restructuring, the Company has not borrowed or lent or agreed to borrow or lend
any money and no share or loan capital has been

 

31

--------------------------------------------------------------------------------


 

issued or agreed to be issued by the Company and no loan or loan capital or
preference capital of the Company has been repaid in whole or part or has become
liable to be repaid;

 

(g)                                no resolution of the Company’s members has
been passed, save for those representing the ordinary business of an annual
general meeting, and no dividend or other distribution has been declared, made
or paid by the Company;

 

(h)                                no substantial supplier to or customer of the
Company (being a supplier accounting for more than five per cent. (5%) of the
Company’s purchases or a customer accounting for more than five per cent. (5%)
of the Company’s sales) has ceased or substantially reduced its trade with the
Company or to the best of the Sellers’ knowledge, information and belief is
likely to cease to trade or substantially reduce its trade with the Company or
is likely to seek to alter the terms of trade to the Company’s disadvantage.

 

D.            Share capital and constitution of the Company

 

D.1                            The register of members of the Company contains
complete and accurate records of its members from time to time and all issues
and transfers of shares in the capital of the Company have been registered in
accordance with the articles of association of the Company from time to time in
force, all such transfers being duly stamped prior to registration.

 

D.2                             The Company has not exercised or purported to
exercise any lien over any of its issued share capital.

 

D.3                             There is no option, right of pre-emption, right
or obligation to acquire, redeem or convert or Encumbrance on, over or affecting
the share capital (whether issued or unissued and whether or not authorised
capital) of the Company and neither have the Sellers or the Company agreed to
give or create any of the foregoing and, so far as the Sellers are aware, no
person has claimed to be entitled to any of the foregoing.

 

D.4                             The Company has complied with the provisions of
the Companies Act 1985 (including, but not limited to, section 151 of the
Companies Act 1985) and is not liable to pay any fines thereunder and all
returns, particulars, resolutions and other documents required under any
legislation to be delivered on behalf of the Company to the Registrar of
Companies or to any other authority whatsoever have been properly made and
delivered.

 

D.5                             The copy of the memorandum and articles of
association annexed to the Disclosure Letter is up to date, true and complete
and has annexed thereto a copy of every resolution, agreement or other document
required to be annexed thereto pursuant to section 380 of the Companies Act
1985.  The Company is in possession of all necessary books, records and papers
relating to its assets and business and all such records have been properly and
accurately kept and completed.

 

D.6          The Shares comprise all the shares in issue in the capital of the
Company.

 

E.            Subsidiary undertakings and related operations

 

E.1                               The Company is not the holder or beneficial
owner of any shares or securities of any other person (whether incorporated in
the United Kingdom or elsewhere) other than the Subsidiary Undertakings and has
not agreed to acquire any such shares or securities.

 

E.2                               The Company is not and has not agreed to
become a member of any partnership, joint venture, consortium or other
incorporated or unincorporated association and has no branch, agency, place of
business or establishment outside the United Kingdom.

 

32

--------------------------------------------------------------------------------


 

F.            The Sellers

 

F.1                               No liability has been incurred, directly or
indirectly, by the Company to any Seller or to any director of the Company (or
any person connected with any of them) or by any Seller (or other such person)
to the Company other than in respect of the normal accrual of directors’ fees,
salaries and reasonable business expenses.

 

F.2                               Other than the Group Restructuring, there is
not outstanding, and there has not at any time during the last three years been
outstanding, any arrangement to which the Company is a party and in which any
Seller or any director or any person connected with any of them is or has been
interested, whether directly or indirectly.

 

F.3                               No Seller nor any person connected with any
Seller has any interest, directly or indirectly, in any business, firm or
company (other than Concoat Systems Limited) which has a close trading
relationship with or is in competition with the Company.

 

F.4                               The Company has not made any gift of any kind
to any Seller or to any person connected with any Seller or sold any property to
any Seller or any such person at a price which is less than the market value
thereof.

 

G.            Assets

 

For the avoidance of doubt, the term ‘asset’ when used in this section shall not
include any of the Properties.

 

G.1                              The Company is the absolute owner of and is in
actual possession of all the assets used (or it is licensed to use) in the
course of its business with full right and power to sell those assets it owns in
each case with full title guarantee.  No person has the right to call for any
payment in respect of any of those assets and the Company has not created or
agreed to create any Encumbrance over any part of its undertaking or assets.

 

G.2                              So far as the Sellers are aware, no asset used
in the course of the Company’s business and hired, leased or rented by or
obtained on hire-purchase by the Company has been or is liable to be retaken
into possession by the owner thereof.

 

G.3                              The fixed assets owned by the Company or used
by it in the course of its business are in all respects suitable for the conduct
of such business, are in good condition and state of repair, and comply and have
complied in all material respects with all statutes and regulations applicable
thereto.

 

G.4                              Details of the vehicles used by the Company are
set out in the Disclosure Letter and all such vehicles are roadworthy,
maintained in a serviceable condition, and duly licensed and have had their Road
Fund Tax paid within the applicable time limits.

 

G.5                              The Company’s stock in trade is in good
condition and is capable of being sold by the Company in the ordinary course of
its business in accordance with its current price list without rebate or
allowance to a purchaser and is adequate (and not excessive) in relation to the
current trading requirements of its business.

 

H.            Properties

 

H.1                             The Properties comprise all of the land and
premises owned, occupied or otherwise used by the Company as described at
schedule 5 and subject only to the matters contained in the documents and deeds
listed at schedule 5.

 

33

--------------------------------------------------------------------------------


 

H.2

 

The Company has not entered into any agreement to acquire or dispose of any land
or premises or any interest therein which has not been completed.

 

 

 

H.3

 

The Company is in sole and undisputed occupation of the Properties and neither
of the Properties are subject to any subleases, tenancies or other rights of
occupation, in favour of third parties and the Company has fully performed and
observed all of the covenants and conditions on the part of the tenant and so
far as the Sellers are aware there are no notices relating to them nor are there
any outstanding reviews, matters or proceedings which are yet to be commenced or
concluded.

 

 

 

H.4

 

The Sellers are not aware, of any material outstanding claims, disputes, orders
or notices adversely affecting the Properties.

 

 

 

H.5

 

As far as the Sellers are aware, the present use of each of the Properties as
stated in schedule 5 and all development carried out on them complies fully with
the Planning Acts and there are no outstanding conditions attached to any
planning permissions.

 

 

 

H.6

 

(a)

 

As far as the Sellers are aware, compliance has been made with all applicable
statutory and bye-law requirements with respect to the Properties and there is
no outstanding unobserved or unperformed obligation owed to, or necessary to
comply with the requirements (whether formal or informal) of, any competent
authority exercising statutory or delegated powers.

 

 

 

 

 

 

 

(b)

 

As far as the Sellers are aware, there are not in force or required to be in
force any licences whether under the Licensing Act 1964 or otherwise which apply
to the Properties or their current use.

 

 

 

 

 

H.7

 

The Sellers have not and shall not assign or sublet the lease for the Hampshire
Property or otherwise allow a third party to use or occupy the Hampshire
Property.

 

 

 

 

 

H.8

 

(a)

 

As far as the Sellers are aware, the Properties are directly served by all means
of access, services and other facilities necessary for their current use.

 

 

 

 

 

 

 

(b)

 

As far as the Sellers are aware, there are no proposed schemes or orders
affecting any road or highway giving access to the Properties or any
circumstances likely to lead to any such proposal, scheme or order which would
adversely affect the use or enjoyment of the Properties.

 

 

 

 

 

H.9

 

As far as the Sellers are aware, none of the Properties are located in an area
or subject to circumstances particularly susceptible to flooding nor is affected
by past or present mining activity.

 

 

 

 

 

H.10

 

The Company has no existing or contingent liabilities in respect of any
properties previously occupied by it or in which it owned or held any interest
or in connection with which it acted as surety.

 

 

 

 

 

H.11

 

All written replies given on behalf of the Sellers by the Sellers’ Solicitors to
preliminary enquiries raised by the Purchaser’s Solicitors relating to the
Properties are in all material respects true, complete and accurate.

 

 

 

 

 

H.12

 

So far as the Sellers are aware, the Properties are not subject to:

 

 

 

 

 

 

 

(a)

 

any matters which might adversely affect the value of the Properties or the
proper use, occupation or enjoyment of the Properties for the purpose for which
they are now used and all matters which benefit the Properties have where
necessary been properly protected by registration;

 

34

--------------------------------------------------------------------------------


 

(b)                                any outgoings other than uniform business
rate (except rating surcharge), water rates and insurance premiums and in the
case of leasehold properties, rent and service charges and the Company is not in
arrears with any such outgoings.

 

I.                                        Environmental/health and safety

 

I.1                                  The Company has complied with all relevant
Environmental Laws in relation to the keeping, treating, transporting, deposit
or disposal of any waste at or on or arising from the Properties.  The Company
has not polluted any soil anywhere on the Properties (nor caused or permitted
the same to be done).

 

I.2                                  So far as the Sellers are aware there are
not now (nor have there ever been) any PCBs or asbestos on at or in the
Properties.

 

I.3                                 So far as the Sellers are aware the
Properties are not now and have never been utilised as waste disposal sites or
waste transfer stations.

 

I.4                                  So far as the Sellers are aware the Company
has all necessary Environmental Permits to carry out its business and no
expenditure in excess of £10,000 in total is required to be spent to obtain or
ensure compliance with any Environmental Permit (including any improvement
programmes) over the next three years.

 

I.5           So far as the Sellers are aware except in accordance with a valid
Environmental Permit there has been no:

 

(a)                                 disposal or discharge of waste on or from
the Properties;

 

(b)                                emissions, spills, seepages, releases,
escapes or discharges from the Properties into any Controlled Waters or into any
drain, sewer, septic system, waste treatment, storage or disposal systems
servicing or located on the Properties; or

 

(c)                                 emissions, releases, escapes or discharges
into the atmosphere from the Properties or from any plant, equipment or
facilities located at the Properties.

 

I.6                                  So far as the Sellers are aware there is no
contamination of any groundwater underneath or in the vicinity of the Properties
and no remedial action in relation to such groundwater has been carried out at
or in respect of contamination on or arising from the Properties.

 

I.7                                  With respect to land in the previous
ownership or use of the Company, the Company has caused no pollution or
environmental damage on such land or the surrounding area and there is no
obligation on the Company to clean up such land, nor any pending or threatened
action with respect to environmental damage on or arising from such land.

 

I.8                                  The Company has complied with the
requirements of the Radioactive Substances Act 1993 (“RSA”) and all other
Environmental Laws relating to radioactive substances or materials and has no
outstanding obligations under the RSA or Environmental Laws and there are no
matters or facts in existence which are, or may be likely to give rise to any
obligations under the RSA or any other Environmental Laws at the Properties.

 

I.9                                  There are annexed to the Disclosure Letter
copies of all applications made for Environmental Permits and copies of those
issued and all relevant information supporting or relevant to any such
applications and Environmental Permits (including any representations made in
support of such) and copies of all correspondence and other communications with
or from any relevant regulatory body, person or agency responsible for granting
or otherwise refusing such Environmental Permits.

 

35

--------------------------------------------------------------------------------


 

I.10                            The Company has not carried on any process
without a valid Environmental Permit or in breach of any conditions attached to
any such Environmental Permit.

 

I.11                            The Company has not in the preceding two years
received any complaint or notice (whether in writing or otherwise) alleging or
specifying any breach of or liability under any Environmental Laws and so far as
the Sellers are aware, there are no claims pending, threatened or anticipated
with respect to any breach or alleged breach of or liability under any
Environmental Laws.

 

I.12                            There are annexed to the Disclosure Letter
accurate and complete copies of any environmental audit reports relating to the
Properties and copies of all sampling and test results obtained from all
environmental and/or health samples and tests taken at and around the
Properties, including any obtained or taken in anticipation or as part of the
transaction contemplated by this Deed.

 

I.13                            There have been no breaches of or liabilities
caused or permitted to arise under any applicable Environmental Laws so far as
the Sellers are aware, and there are no matters whatsoever which have given rise
to or are likely to or may give rise to any claims, actions or obligations
whether in nuisance, trespass, negligence or specifically under the rule in
Rylands v Fletcher, or under any other agreement, legal duty or obligation
concerning contamination, decontamination or other remediation of the Properties
or land adjoining or in the vicinity of the Properties or Controlled Waters at,
beneath or in the vicinity of the Properties, or concerning employee or third
party exposure to any product, material, substance, waste, air or noise
emission, hazard or contamination whatsoever.

 

I.14                            The Company has complied with all relevant
Environmental Laws relating to employee, contractor and third party health and
safety.

 

J.             Insurance

 

J.1                                 The Company is now, and has at all material
times been, adequately covered against accident, damage, injury, public
liability, third party loss (including product liability), loss of profits and
other risks normally covered by insurance by a prudent company operating in the
same business as the Company.

 

J.2           All insurance policies relating to the assets and business of the
Company have been disclosed to the Purchaser and are summarised in or otherwise
disclosed by the Disclosure Letter.

 

J.3                                 So far as the Sellers are aware there are no
circumstances which could lead to any liability under such insurance being
avoided by the insurers or the premiums being increased and there is no claim
outstanding under any such policy and (so far as the Sellers are aware) there
are no circumstances likely to give rise to such a claim.

 

J.4                                 All claims made by the Company under its
past and present insurances have been settled in full by the relevant insurers.

 

K.            Commercial agreements and arrangements

 

K.1          The Sellers have disclosed to the Purchaser in the Disclosure
Letter:

 

(a)                                 all contracts with a term exceeding one
year, unusual, abnormal, onerous contracts, commitments and obligations of the
Company now outstanding or which will become capable of giving rise to a
contract by an order or acceptance by another party or parties whether for the
purchase of materials, the sale of goods or otherwise howsoever;

 

36

--------------------------------------------------------------------------------


 

(b)                                the terms of all contracts for the purchase
or sale of goods or materials representing five per cent. (5%) or more by value
of respectively the total annual purchases or sales by the Company;

 

(c)                                 the terms of all agency, distribution or
licence agreements or arrangements to which the Company is a party;

 

(d)                                a schedule of material discounts and other
special terms or similar arrangements offered or granted by the Company to its
customers and by suppliers to the Company; and

 

(e)                                 full details of all agreements and
arrangements for the importing of goods from overseas together with full details
of arrangements with overseas distributors, agents and commission houses for
such importing.

 

K.2                             The Company does not have any unmatched open
positions with respect to forward purchases and or sales of any commodity, stock
or currency and none of such open positions could reasonably be expected to
involve the Company in a loss.

 

K.3                             Other than in relation to the Group
Restructuring, there are no outstanding liabilities or commitments on the
Company arising from any arrangements for the disposal of any shares, property
or other assets (other than in the ordinary course of business) previously owned
by the Company.

 

K.4                             The Company has not given any covenants limiting
or excluding its right to do business and/or compete in any area or field
(whether limited by reference to a geographical area or type of business) with
any other person.

 

K.5                             Neither the Company nor any other party to any
agreement or arrangement with the Company is in default to any material extent
thereunder.  So far as the Sellers are aware, there are no circumstances likely
to give rise to such a default.

 

K.6                             There are in force no powers of attorney given
by the Company and no person is entitled or authorised (whether as agent or
otherwise) to bind or commit the Company to any obligations outside the ordinary
course of the Company’s business.

 

K.7                             The Company is not a party to any agreement or
arrangement which is not entirely on arm’s length terms and its financial
position has not been affected by any such agreement or arrangement during the
preceding three years.

 

K.8                             There is no outstanding liability or obligation
in connection with any agreement or arrangement involving the Company which has
ended during the preceding three years and no liability or payment obligation
will arise in connection with any agreement or arrangement involving the Group
upon expiry or termination by the Company of such agreement or arrangement in
accordance with its terms (including, but not limited to, any liability or
obligation arising by virtue of the Commercial Agents (Council Directive)
Regulations 1993 or any analogous legislation in any relevant territory).

 

L.            Intellectual property

 

L.1                               Except for Relevant Intellectual Property the
subject of a licence in favour of the Company to the extent disclosed against
paragraph L.2(a), the Company is the sole absolute legal and beneficial owner of
the Relevant Intellectual Property free from Encumbrances.

 

L.2                               In this paragraph L.2, “IP Arrangements” means
all material licences, permissions, consents, undertakings, settlements,
agreements, restrictions and arrangements relating

 

37

--------------------------------------------------------------------------------


 

to the Relevant Intellectual Property or relevant to the use or exploitation
thereof in or in connection with the business of the Company.

 

(a)                                 No party to any IP Arrangement is or has at
any time been materially in default under it.

 

(b)                                The acquisition of the Shares by the
Purchaser or the compliance with the terms of this Deed will not cause the
Company to lose the benefit of any licence, right or privilege it presently
enjoys under the IP Arrangements and none of the IP Arrangements require any
person’s consent in connection with such acquisition or compliance.

 

(c)                                 No IP Arrangements contain any conditions or
terms void by virtue of section 44 Patents Act 1977 or any similar provision in
any jurisdiction.

 

L.3                               No employee or director of the Company or any
predecessor in title is entitled to or has claimed any interest in, or any
payment or compensation in respect of, any of the Relevant Intellectual Property
and there are no pending applications for licences of right or compulsory
licences of any Relevant Intellectual Property in any jurisdiction.

 

L.4                               So far as the Sellers are aware, all the
Relevant Intellectual Property is valid, subsisting and enforceable.

 

L.5                               All registered Intellectual Property
(including domain names) and applications therefor comprised in the Relevant
Intellectual Property is owned by or exclusively licensed to the Company is
listed in the Disclosure letter and is properly registered in the name of the
Company or the relevant licensor who has granted a licence disclosed against
paragraph L.2.  No limitations on its use, enforceability or ownership have been
registered.  All registry fees in respect thereof have been paid by the due date
and no such fees are due within three months of the Completion Date.

 

L.6                               So far as the Sellers are aware, the carrying
on of the business of the Company in the manner and on the scale carried on at
any time in the two years preceding the date of this Deed does not and would not
infringe or constitute any unlawful use of any Intellectual Property of any
third party.

 

L.7                               As far as the Sellers are aware in the two
years preceding the date of this Deed there has been:

 

(a)                                 no infringement or threatened infringement
by any person; and

 

(b)                                no use by any person otherwise than under a
voluntary written licence,

 

of any of the Relevant Intellectual Property owned by or exclusively licensed to
the Company.

 

L.8                               None of the Know-How which is material to the
business of the Company is information subject to any obligation of confidence
to another person. All Know-How which is material to the business is adequately
documented and has been kept confidential. All documents, software and other
materials documenting such Know-How form part of the assets of the Company.

 

L.9                               The list of Intellectual Property set out at
schedule 7 is all the Intellectual Property of the businesses of the Company.

 

38

--------------------------------------------------------------------------------


 

M.           Compliance and litigation

 

M.1                          So far as the Sellers are aware, the Company has
conducted its business in all material respects in accordance with all
applicable laws and regulations of the United Kingdom and any relevant foreign
country and supra national authority (including those intended for health and
safety of employees and for the protection of those owning, using or capable of
being affected by goods and/or services supplied by the Company and those
relevant to websites, cross-border and internet trading) and there is no order,
notice, decree or judgment of any Court or any governmental agency of the United
Kingdom or any foreign country or supra national authority outstanding against
the Company which may have a material adverse effect upon the assets or business
of the Company.

 

M.2                          As far as the Sellers are aware, all necessary
licences, registrations, consents, permits and authorisations (public and
private) have been obtained and all necessary filings and notifications made by
the Company to enable the Company to carry on its business effectively in the
places and in the manner in which such business is now carried on and all such
licences, registrations, consents, permits, filings, notifications and
authorisations are valid and subsisting and (so far as the Sellers are aware)
there are no circumstances which can be reasonably foreseen as likely to lead to
any of them being suspended, cancelled or revoked.

 

M.3                          The Company is not now engaged in any litigation or
arbitration proceedings and there are no litigation or arbitration proceedings
pending or threatened by or against the Company, no injunction has been granted
against the Company, the Company has given no undertaking to any court or to any
third party arising out of any legal proceedings and (so far as the Sellers are
aware) there is no matter or fact in existence which might give rise to the same
or form the basis of any criminal prosecution against the Company.

 

M.4                          No order has been made or petition presented or
resolution passed for the appointment of an administrator or receiver in
relation to the Company, or for its winding-up, nor has any distress, execution
or other process been levied against the Company.

 

M.5                          Neither the Company nor any agreement, arrangement
or practice to which it is a party, has been the subject of any investigation or
inquiry by any governmental, administrative or regulatory body nor, so far as
the Sellers are aware, are there any circumstances which might give rise to the
same.

 

M.6                          So far as the Sellers are aware, the Company has
not manufactured, sold or supplied products which are, or were, or will become,
in any material respect faulty or defective or which do not comply in any
material respect with any warranties or representations expressly or impliedly
made by the Company or with all regulations, standards and requirements
applicable in respect thereof.

 

M.7                          The Company is not subject to any liability or
obligation (save as may be implied by law) to service, repair, maintain, replace
or take back any goods supplied by it.

 

N.            Employees

 

N.1                             The basis of the remuneration payable to
officers, employees and agents (if any) of the Company at the date hereof
whether under a contract of service, a contract for services or otherwise is the
same as that in force at the Balance Sheet Date and the Company is under no
contractual or other obligation to increase the rates of remuneration of or make
any bonus or incentive or other similar payment to any of its officers,
employees or agents at any future date.  There are no amounts owing to any
employee other than remuneration accrued due or reimbursement of business
expenses.

 

39

--------------------------------------------------------------------------------


 

N.2                             There are no employees of the Company employed
under contracts of service which cannot be terminated on three months’ notice or
less without payment of compensation (other than the statutory rights to
payments of compensation under the Employment Statutes).

 

N.3                             So far as the Sellers are aware, in respect of
all present and former officers and employees of the Company the Employment
Statutes have been duly complied with.

 

N.4                             True and complete particulars of the total
numbers of full-time and part-time employees as at the Completion Date are
specifically disclosed in the Disclosure Letter.

 

N.5                             The Company is not liable to make any payment to
any employee or former employee by way of damages (whether for breach of
contract or otherwise) or compensation for loss of office or employment or for
redundancy, protective awards, wrongful dismissal or unfair dismissal or for
failure to comply with any order for the reinstatement or reengagement of any
employee or for any other liability accruing from the termination of any
contract of service or for services.

 

N.6                             No past employee has a statutory right of return
to work or has or may have a right to be reinstated or reengaged.

 

N.7                             The Company is not engaged or involved in any
dispute arising out of, affected by or otherwise relating to the provisions of
the Employment Statutes, and there are no circumstances known to the Sellers
which could give rise to any such dispute.

 

N.8                             There has not during the past three years been
any actual or threatened strike, work stoppage, work to rule, lock out or
overtime ban which has materially disrupted the Company’s business nor has there
been any material adverse change in relations with employees or their
representatives.

 

N.9                             No trade union is recognised by the Company for
any purpose whatsoever.

 

N.10                       There is no arrangement in force between the Company
and any of the employees in relation to the payment of trade union subscriptions
for membership directly from the employees’ salary.

 

O.            Pensions

 

O.1                             Apart from under the Sellers’ Schemes the
Company has no obligation (actual or contingent and whether legally enforceable
or not) to provide or contribute to the provision of any relevant benefit (as
defined in section 612 ICTA 1988, but without the exception of benefits payable
solely by reason of accident) or like benefit for or in respect of any of the
employees and officers or former employees and former officers of the Group nor
has any proposal been announced to establish or contribute to any arrangement
providing such benefits.

 

O.2                             Complete and accurate particulars of the
Sellers’ Schemes are set out in the Disclosure Letter, including (without
limitation) true and complete copies or particulars of each deed, document,
resolution, action, practice or other matter which in relation to the Sellers’
Schemes confers or describes any actual, prospective or contingent right to
benefits thereunder.

 

O.3                             The Disclosure Letter contains a list of all of
the employees and officers of the Group who are members of or have any rights to
benefits under the Sellers’ Schemes.

 

40

--------------------------------------------------------------------------------


 

O.4                             The Disclosure Letter includes complete and
accurate data pertaining to the benefits payable or prospectively or
contingently payable under the Executive Plans to and in respect of Mr D.
Greenman and Mr G.K. Naisbitt.

 

O.5                             No discretion or power under the Sellers’ Scheme
has been exercised by the trustees or administrators or the Company or any other
party and there is no obligation to do so in respect of any of the employees,
former employees or officers or former officers of the Group.

 

O.6                            All amounts due to the trustees or administrators
or insurers of the Sellers’ Schemes from the Group or otherwise in respect of
any of the employees or former employees or officers or former officers of the
Group have been paid.

 

O.7                            The Sellers’ Schemes are approved as exempt
approved schemes (within the meaning of Chapter I or Chapter IV of Part XIV ICTA
1988) and nothing has been done or omitted to be done which will or may result
in the Sellers’ Schemes ceasing to be exempt approved schemes.

 

O.8                            There is in force, in respect of the Executive
Plans, a contracting-out certificate in relation to the Group and nothing has
been done or omitted to be done which will or may result in any contracting-out
certificate being cancelled, surrendered or varied.

 

O.9                             There are no actions, claims or suits (other
than routine claims for benefits) outstanding, pending or threatened against the
trustees or administrators of the Sellers’ Schemes or against the Group in
respect of any act, event or omission or other matter arising out of or in
connection with the Sellers’ Schemes or otherwise in relation to the provision
of any relevant benefit (as defined in paragraph O.1) and the Seller is not
aware of any circumstance which may give rise to such a claim.

 

O.10                       The Sellers’ Schemes have at all times been operated
in accordance with their governing documentation and in accordance with all
applicable laws and regulatory requirements (including, without limitation, the
requirements of Article 141 of the Treaty establishing the European Community
relating to equal benefits and admission to membership).

 

O.11                       No event has happened which either has led or will
lead to the Sellers’ Schemes being wound up.

 

O.12                       The Money Purchase Plan and the Executive Plans only
provide and since 1 March 2002 (in the case of the Executive Plans) have only
ever provided money purchase benefits.

 

O.13                       There is no funding deficit in respect of the final
salary benefits promised to Mr D. Greenman and Mr G.K. Naisbitt under the
Executive Plans.

 

O.14                       The Group has complied in full with its obligations
under Welfare Reform and Pensions Act 1999 to designate a stakeholder scheme for
its relevant employees (as that term is defined in section 3(9) of the
above-mentioned Act).

 

P.            Finance

 

P.1                               Other than sums due to suppliers and otherwise
in the normal course of business, the Company has no borrowings or indebtedness.

 

P.2                               The Company has not discounted or factored its
debts.

 

P.3                               The Company does not own the benefit of any
debt (whether present or future) other than debts accrued to it in the ordinary
course of its business.

 

41

--------------------------------------------------------------------------------


 

P.4                               The Company has no outstanding Encumbrance
granted in relation to any former borrowings or indebtedness nor has it agreed
to create any Encumbrance or entered into or agreed to give or enter into any
guarantee, suretyship, indemnity or similar commitment or agreement.

 

Q.            Grants, etc

 

The Company is not subject to any arrangement for the receipt or repayment of
any grant, subsidy or financial assistance from any government department or
agency or any local or other authority; and if it is so subject, the Company has
not done, or omitted to do, anything which could result in any such grant,
subsidy or payment received or receivable by it becoming repayable or being
withdrawn or withheld.

 

R.            Consequences of this Deed

 

R.1                              So far as the Sellers are aware, the
acquisition of the Shares by the Purchaser or the compliance with the terms of
this Deed:

 

(a)                                 will not cause the Company to lose the
benefit of any right or privilege it presently enjoys or cause any person who
normally does business with the Company not to continue to do so on the same
basis as previously;

 

(b)                                will not relieve any person of any obligation
to the Company (whether contractual or otherwise) or enable any person to
determine any such obligation or any right or benefit enjoyed by the Company or
to exercise any right whether under an agreement with or otherwise in respect of
the Company;

 

(c)                                 will not result in any present or future
indebtedness of the Company becoming due or capable of being declared due and
payable prior to its stated maturity; and

 

(d)                                will not give rise to or cause to become
exercisable any right of pre-emption.

 

R.2                              No one is entitled to receive from the Company
any finder’s fee, brokerage, or other commission in connection with the purchase
by the Purchaser of the Shares.

 

S.            Completeness of disclosure and projections

 

S.1                               The responses contained in the Due Diligence
Checklist are true and complete and have where necessary been supplemented in
the light of changing circumstances and (so far as the Sellers are aware) there
is no matter or fact which has not been disclosed which renders any such
information untrue or misleading.

 

T.            Information technology

 

In this paragraph T:

 

“Bespoke Software” means any software developed wholly or partly by employees of
the Company or commissioned by the Company;

 

“Services” means computer and telecommunications-related services, including all
arrangements for the provision of data processing; and

 

“Systems” means the computer systems, computer software and hardware,
telecommunications systems, network infrastructure and related equipment used in
the business of the Company.

 

42

--------------------------------------------------------------------------------


 

T.1                              The Systems are of sufficient quality, capacity
and processing power to carry out (in conjunction with the Services currently
provided to the Company) the current data processing and telecommunications
requirements of the Company, in each case in a proper and efficient manner.  All
material components of the Systems are properly documented and covered by
appropriate maintenance and disaster recovery agreements.  No material part of
the Systems is currently, or has in the 12 months prior to the date of this
Deed, been inoperative or prone to material malfunction or error.

 

T.2                              Reasonable precautions have been taken to
preserve the security and integrity of the Systems and there has not in the
three years prior to Completion been any material, unauthorised modification of
any software or data in the Systems or any fraud committed by use or abuse of
the Systems.  So far as the Sellers are aware the Systems contain no viruses or
any code calculated to adversely affect any software or data.

 

T.3                              In the 12 months prior to the date of this Deed
there has been no material failure by the Company or any other person to meet or
comply with the service levels relating to:

 

(a)                                 the Systems; or

 

(b)                                any Services provided by the Company to any
person.

 

T.4          The Company has no Bespoke Software.

 

T.5                              There is no electronic or digital signature
used in the business of the Company.

 

T.6                              The Systems will in all respects correctly
process and recognise the currency exchange changes and related aspects of
European Monetary Union (“EMU”) and will in all material respects comply with
the conversion parameters necessitated by EMU, including, without limitation,
the ability to hold accounting information in more than one currency.

 

U.            Data protection warranties

 

In this paragraph, “Data Protection Legislation” means all statutes, existing
instruments, common law, regulations, directives, codes of practice, decisions,
recommendations and the like (whether in the United Kingdom or the European
Union or any other relevant jurisdiction) with which the Company is legally
obliged to comply concerning the protection and/or processing of personal data.

 

U.1                             So far as the Sellers are aware, the Company has
materially complied with all relevant requirements of the Data Protection
Legislation.

 

U.2                             The Company has not at any time received any
notice or allegation from the Information Commissioner, any similar regulatory
authority or any tribunal or court in any jurisdiction or any other person
alleging non-compliance with Data Protection Legislation in any jurisdiction or
requiring the Company to change, cease using, block or delete any personal data
or prohibiting the transfer of personal data to any place.

 

U.3                             The Company has not received any notice or
allegation from a data subject or any other person claiming the right to
compensation under any Data Protection Legislation.

 

43

--------------------------------------------------------------------------------


 

V.            Trust related warranties

 

V.1          The Trustees have full power and authority and have taken all
action necessary to execute and deliver and to exercise their rights and perform
their obligations under this Deed and each of the documents mentioned herein to
which they are a party and this Deed constitutes valid and binding obligations
on each of them in accordance with its terms.

 

V.2          The Trustees are entitled to sell and transfer with full title
guarantee the Shares set opposite their respective names in schedule 1 column 2
to the Purchaser.

 

44

--------------------------------------------------------------------------------


 

Schedule 4

 

Tax Covenant and Warranties

 

Part A - Definitions and Tax Covenant

 

1.                                      Definitions

 

In this schedule:

 

“Accounts Relief” means any Relief taken into account in computing and so
reducing or eliminating any provision for Tax (including deferred Tax) which
appears in the Approved Final Balance Sheet or which was taken into account in
the Approved Final Balance Sheet as an asset;

 

“ACT” means advance corporation tax within the meaning of section 14 of the ICTA
1988;

 

“CAA” means the Capital Allowances Act 2001 and references to provisions therein
include references to the corresponding provisions in the Capital Allowances Act
1990;

 

“Code” means the United States Internal Revenue Code of 1986, as amended through
the date hereof;

 

“Demand” means any document issued or any claim made or action taken whether
before or after the date hereof by or on behalf of any person, authority or body
whatsoever (whether of the United Kingdom or elsewhere in the world) from which
it appears to the Purchaser or the Company that the Company has or may have a
Tax liability;

 

“Event” means any transaction, act, event or omission of whatever nature;

 

“FA” means Finance Act;

 

“Group Relief” means:

 

(a)                                 relief the subject of a surrender or claim
pursuant to Chapter IV of Part X of the ICTA 1988;

 

(b)                                advance corporation tax the subject of a
surrender or claim pursuant to section 240 of the ICTA 1988; and

 

(c)                                 any tax refund the subject of a surrender or
claim pursuant to section 102 of the FA 1989;

 

“Instalment Regulations” means the Corporation Tax (Instalment Payments)
Regulations 1998;

 

“Overprovision” means the amount by which any provision in the Approved Final
Balance Sheet relating to Tax (other than a provision for deferred Tax) is
overstated (except to the extent that such overstatement results from the
utilisation of an Accounts Relief or Post-Completion Relief), applying the
accounting policies, principles and practices adopted in relation to the
preparation of the Approved Final Balance Sheet (and ignoring the effect of any
change in law made after Completion);

 

“Post-Completion Relief” means any Relief which arises to the Purchaser or to
the Company as a consequence of any Event occurring or from income, profits or
gains arising after Completion;

 

“Purchaser’s Tax Group” means the Purchaser and any other company or companies
which either are or become after Completion, or have within the seven years
ending at

 

45

--------------------------------------------------------------------------------


 

Completion, been treated as members of the same group as, or otherwise connected
or associated in any way with, the Purchaser for any Tax purpose;

 

“Regulations” means the Value Added Tax Regulations 1995;

 

“Relief” means any relief, allowance, deduction in computing profits, credit or
right to repayment of Tax (including repayment supplement or interest thereon)
granted by or pursuant to any legislation or otherwise for Tax purposes whether
of the United Kingdom or elsewhere in the world;

 

“Tax” or “Taxes” means any and all forms of taxes, fees, levies, duties,
tariffs, imposts, contributions and other charges of any kind (together with any
and all interest, penalties, fines, charges, additions to tax and additional
amounts imposed with respect thereto) imposed by any government or taxing
authority anywhere in the world or arising under any tax law or agreement,
including without limitation: taxes or other charges on or with respect to
income, franchises, windfall or other profits, gross receipts, property, sales,
use, capital stock, payroll, employment, social security, disability, workers’
compensation, unemployment compensation, or net worth; taxes or other charges in
the nature of excise, withholding, deductions, ad valorem, stamp, transfer,
value added, or gains taxes, license, registration and documentation fees; and
customs’ duties, tariffs, and similar charges and whether directly or primarily
chargeable against recoverable from or attributable to the Company or any other
person;

 

“VAT” means value added tax; and

 

“VATA” means the Value Added Tax Act 1994.

 

1.2                                References to income or profits or gains
shall include any other measure by reference to which Tax is computed.

 

1.3                                References to income or profits or gains
earned, accrued, arising or received by any person shall include income or
profits or gains which are for the purposes of any Tax treated as earned,
accrued, arising to or received by such person.

 

1.4                                References to income or profits or gains
earned, accrued, arising or received on or before a particular date (including,
without limitation, Completion) or in respect of a particular period shall
include income or profits or gains which are for the purposes of any Tax treated
as earned or accrued, arising or received on or before that date or in respect
of that period.

 

1.5                                References to the occurrence of Events on or
before a particular date (including, without limitation, Completion) or in
respect of a particular period shall include Events which are for the purposes
of any Tax treated as having occurred or existed at or before that date or in
respect of that period.

 

1.6                                References to the occurrence of any Event on
or before Completion shall include the combined result of two or more Events the
first of which shall have occurred (or pursuant to this paragraph shall be
treated as having occurred) on or before Completion and was not in the ordinary
course of business of the Company and the second or subsequent one or more of
which occurs after Completion and was or were in the ordinary course of business
of the Company.

 

1.7                                References to any Tax liability of the
Company shall include among others:

 

(a)                                 liabilities of the Company to make payments
of or in respect of Tax;

 

(b)                                the denial, loss, use or set off in whole or
in part of any Accounts Relief;

 

46

--------------------------------------------------------------------------------


 

(c)                                 the use or setting off in whole or in part
against income, profits or gains earned, accrued, arising or received on or
before Completion, or Tax thereon, of any Post-Completion Relief.

 

1.8                                References to the “Claimant” are references
to whichever of the Purchaser or its successors in title or assigns is making a
claim or receiving a payment pursuant to this schedule.

 

1.9                                References in this schedule to paragraphs are
to paragraphs in Part A of this schedule unless otherwise stated.

 

1.10                          References in this schedule to the “Company” shall
mean and include references to the Company and each of the Subsidiary
Undertakings separately as if each Subsidiary Undertaking was referred to
expressly in place of the Company.

 

2.             Covenant

 

2.1                                Subject as hereinafter expressly provided,
the Sellers hereby jointly and severally covenant on behalf of themselves and
their respective legal personal representatives, with effect from Completion, to
pay to the Purchaser an amount equal to:

 

(a)                                 any Tax liability or payments on account of
Tax imposed on or payable by the Company which arises whether before, on or
after Completion (including Completion itself), by reference to an Event
occurring (or deemed to occur for the purposes of any Tax) or income profits or
gains earned, accrued or received on or before Completion;

 

(b)                                any inheritance tax which:

 

(i)                                     is at Completion a charge on any of the
shares or assets of the Company or gives rise to a power to sell, mortgage or
charge any of the shares or assets of the Company; or

 

(ii)                                  after Completion becomes a charge on or
gives rise to a power to sell, mortgage or charge any of the shares or assets of
the Company, being a liability in respect of additional inheritance tax payable
on the death of any person within seven years after a transfer of value,

 

and in determining for the purposes of this paragraph 2.1(b) whether a charge on
or power to sell, mortgage or charge any of the shares or assets of the Company
exists at any time, the fact that the inheritance tax is not yet payable, or may
be paid by instalments, shall be disregarded, and such Tax shall be treated as
becoming due, and a charge or power to sell, mortgage or charge as arising, on
the date of the transfer of value or other date or event on or in respect of
which it becomes payable or arises, and the provisions of section 213 of the
Inheritance Tax Act 1984 shall not apply thereto;

 

(c)                                 any Tax liability of the Company in respect
of Tax for which the Company is not primarily chargeable, which arises by
reference to an Event occurring (or deemed to occur for the purposes of any Tax)
or income profits and gains earned, accrued or received on or before Completion
and which arises in consequence of the failure to discharge such liability on
the part of any company which has at any time (whether before or after
Completion) been a member of a group (as defined from time to time for any Tax
purposes) of which the Company has at any time prior to Completion been a member
and, including, without limitation, any Tax liability arising to the Company
pursuant to section 767A or 767AA of the ICTA, section 190 of the TCGA or
section 132 of the Finance Act 1988;

 

47

--------------------------------------------------------------------------------


 

(d)                                all costs and expenses properly incurred by
the Purchaser and the Company in connection with any such Tax liability of the
Company, or Demand from which it appears to the Purchaser or the Company that
any such Tax liability may arise or has arisen, or in taking or defending any
action under this Tax Covenant;

 

(e)                                 any liability to pay for Group Relief or to
repay, in whole or in part, any payment previously made for Group Relief
pursuant to any arrangement or agreement entered into prior to Completion to the
extent that such liability is not provided for as a liability in the Approved
Final Balance Sheet;

 

(f)                                   the loss of the right to receive any
payment for Group Relief to the extent that such right to payment is provided
for as an asset in the Approved Final Balance Sheet;

 

(g)                                any Tax liability of the Company arising
directly or indirectly by reference to any of the Restructuring Documents
including but not limited to:

 

(i)                                     any Tax liability of the Company arising
from the sale and purchase of the equipment business of Concoat Limited as set
out in paragraph 4 of schedule 9 not being considered to have been entered into
at arms’ length, or from the apportionment of the consideration thereunder;

 

(ii)                                  any Tax liability of the Company arising
from the transfer of the entire issued share capital in Concoat Systems Limited
from Concoat Holdings Limited to Mr A.W. Naisbitt as set out in paragraph 1 of
schedule 9 not being considered to have been entered into at arms’ length;

 

(h)                                any increased Tax liability arising in the
Company as a result of the Company being considered to have one or more
associated companies for the purposes of s. 13 ICTA 1988 in the accounting
period ending 31 March 2005;

 

(i)                                    any deferred tax liability in the Company
as at the date of Completion to the extent that such deferred tax liability is
not provided for as a liability in the Approved Final Balance Sheet;

 

(j)                                    any Tax liability arising in the Company
as a result of payments made by Concoat Limited to Multicore Solders Limited
and/or Multicore Solders (S) PTE Limited under an Asset Purchase Agreement
entered into by those parties and Henkel KGaA not being deductible for the
purposes of calculating the profits of the Company for corporation tax purposes.

 

2.2                                For the purposes of this Tax Covenant the
amount of a Tax liability of the Company falling within paragraph 1.7(b) or
1.7(c) of this schedule shall be taken to be as follows:

 

(a)                                 in the case of a Tax liability within
paragraph 1.7(b):

 

(i)                                     where such Accounts Relief is a right to
repayment of Tax, the amount of the Relief so denied, lost, used or set off;

 

(ii)                                  where such Accounts Relief is a deduction
from or set off against income, profits or gains, or Tax thereon, the Tax that
would otherwise have been saved for the accounting period in which the Accounts
Relief arose but for such denial, loss, use or set off; or

 

(iii)                               if in such accounting period no Tax would
otherwise have been saved because of an insufficiency of income, profits or
gains, or Tax thereon, against which such Accounts Relief could have been
offset, the Tax that would otherwise have been saved for the accounting period
or periods in which income, profits or gains, or Tax thereon, arises or arose,
against

 

48

--------------------------------------------------------------------------------


 

which such Accounts Relief could have been offset but for such denial, loss, use
or set off,

 

and in the case of either of sub-paragraphs 2.2(a)(ii) or 2.2(a)(iii) above, on
the assumption that the Accounts Relief in question would have been offset in
priority to any other Relief available in such period or periods; and

 

(b)                                in the case of a Tax liability within
paragraph 1.7(c), the amount of Tax for which the Company would, but for such
use or setting-off, have been liable and in respect of which a claim could have
been made against the Sellers under this Tax Covenant.

 

3.             Limitations and exclusions

 

3.1                                The Sellers shall not be liable under the Tax
Covenant or the Tax Warranties in respect of any Tax liability of the Company
(or in respect of any costs and expenses arising therefrom under paragraph
2.1(d)):

 

(a)                                 unless the Purchaser has served on the
Sellers a written notice giving such details of the claim as the Purchaser then
has on or before the later of (i) the seventh anniversary of Completion or
(ii) (in respect only of a Tax liability arising under the Code) 180 days
following the assessment of such Tax liability by the relevant taxing authority;
or

 

(b)                                to the extent that provision or reserve was
made in the Approved Final Balance Sheet in respect of such Tax liability, or to
the extent that payment or discharge of such Tax liability was taken into
account therein;

 

(c)                                 (except in relation to any Tax liability
arising in respect of the Tax accounting period in which Completion occurs that
is referable to an Event occurring (or deemed to occur for the purposes of any
Tax) or of income profits or gains earned, accrued or received on or before
Completion) to the extent that such Tax liability arises or is increased by
reason of the imposition of or increase in the rates of Tax as a consequence of
any change occurring after Completion in law, or in published practice or
concession of general application, whether or not the change purports to have
retrospective effect, which was not announced before Completion;

 

(d)                                to the extent that it would not have arisen
but for a change of accounting policy or practice of the Company after
Completion, including without limitation a change in the accounting reference
date of the Company, save for a change to comply with generally accepted
accounting practice in the UK or where relevant with international financial
reporting standards;

 

(e)                                 to the extent that it would not have arisen
but for a voluntary act of the Purchaser (or person deriving title from it) or
the Company after Completion (which, for the avoidance of doubt, shall not
include the presentation for stamp duty or transfer Tax purposes of any document
where discharge of such stamp duty or transfer Tax is necessary to effect
registration in respect of the holding of an asset or to establish title to an
asset or to produce the relevant instrument as evidence in civil proceedings or
in a hearing before an arbitrator or a referee) which the Purchaser knew would
give rise to the Tax liability, unless such act was carried out:

 

(i)                                     pursuant to an obligation of the Company
incurred prior to Completion; or

 

(ii)                                  in compliance with any law, regulation or
request of any competent authority for Tax purposes; or

 

(iii)                               with the agreement or at the request of the
Sellers or any of them; or

 

49

--------------------------------------------------------------------------------


 

(iv)                              in the ordinary course of business of the
Company or the Purchaser;

 

(f)                                   to the extent that the Purchaser is fully
compensated for the relevant Tax Liability or costs and expenses under any other
provision of this Agreement;

 

(g)                                to the extent that the income, profits or
gains giving rise to a Tax liability under paragraph 2.1 have actually accrued
to the Company on or before Completion in accordance with generally accepted
accounting practice in the United Kingdom and have not been taken into account
in the Approved Final Balance Sheet;

 

(h)                                to the extent that the Tax liability would
not have arisen but for:

 

(i)                                     (with the exception of any elections
with respect to the Company pursuant to section 338(g) of the Code) the making
of a claim, election, surrender or disclaimer or the giving of a notice or
consent, after Completion, by the Purchaser or the Company, unless such act was
carried out:

 

(1)                                 pursuant to an obligation of the Company
incurred prior to Completion; or

 

(2)                                 in compliance with any law, regulation or
request of any competent authority for Tax purposes; or

 

(3)                                 with the agreement or at the request of the
Sellers or any of them; or

 

(4)                                 in the ordinary course of business of the
Company or the Purchaser,

 

or

 

(ii)                                  the failure or omission on the part of the
Company or Purchaser to make such valid claim, election, surrender or disclaimer
or to give any such notice or consent in circumstances where the making or
giving of which was taken into account in the preparation of the Approved Final
Balance Sheet and notified in writing to the Purchaser prior to Completion;

 

(i)                                    in respect of stamp duty or stamp duty
reserve tax payable on the transfer or agreement to transfer the Shares pursuant
to this Agreement;

 

(j)                                    to the extent that the Tax liability
arises as a result of the failure of the Purchaser or the Company to comply to a
material extent with its obligations contained in paragraph 4, 6 or 8 of this
Tax Covenant;

 

(k)                                 to the extent that the Tax liability arises
or is increased as a result of the Company becoming a member of the Purchaser’s
Tax Group.

 

3.2                                The limitations set out in paragraph
3.1(a) on the liability of the Sellers in relation to claims under this Tax
Covenant or the Tax Warranties shall not apply to any claim which involves
substantiated allegations, made by any competent authority for Tax purposes, of
any fraudulent act or omission or of any wilful default on the part of the
Company or the Sellers prior to Completion.

 

4.             Manner of making and conduct of claims

 

4.1                                If the Purchaser or the Company shall become
aware of any Demand which appears to the Purchaser to be relevant for the
purposes of this Tax Covenant or the Tax Warranties the Purchaser shall as soon
as reasonably practicable (and in any event within 14 days thereafter) give
notice thereof to the Sellers setting out reasonable details of the Demand

 

50

--------------------------------------------------------------------------------


 

(including so far as practicable reasonably sufficient details of such claim,
the due date for payment and the amount of the claim under the Tax Covenant or
the Tax Warranties in respect thereof).  If the Purchaser fails to give the
Sellers prompt notice of a Demand as required by this Section 4.1, then the
Sellers shall not have any obligation to indemnify for any loss arising out of
such Demand to the extent that the loss is increased as a result of the Sellers
being precluded by the failure to give prompt notice from contesting the Demand
in both the administrative and judicial forums.

 

4.2                                If the Sellers shall, within 14 days of the
date of any notice given to them under paragraph 4.1 of any such Demand, jointly
and severally indemnify and secure the Purchaser and the Company to the
Purchaser’s reasonable satisfaction against all losses, costs, interest, damages
and expenses and any further liability to Tax which may be incurred thereby,
then the Purchaser shall procure that the Company will (except in a case where
fraudulent conduct or wilful default is alleged by any Tax authority) take such
action as the Sellers may reasonably and promptly by written notice request to
avoid, dispute, resist, appeal or compromise any Demand; provided that where the
Tax liability which is the subject of the Demand has to be paid before an appeal
can be made or before any other action requested by the Sellers can be taken,
the Purchaser shall not be obliged to procure the Company to take any such
action until the Sellers shall have paid to the Purchaser, for the purpose of
discharging the Tax liability, an amount equal to the said liability, and in
connection with any action so requested by the Sellers:

 

(a)                                 the appointment of solicitors and other
professional advisers to the Company shall be subject to the prior written
approval of the Purchaser, such approval not to be unreasonably withheld or
delayed;

 

(b)                                the Sellers shall ensure that no
correspondence, pleading or other document is sent, transmitted, issued, entered
into or in any way published in connection with the relevant Demand by the
Sellers or their advisers without the prior approval of the Purchaser, such
approval not to be unreasonably withheld or delayed;

 

(c)                                 the Sellers shall submit no computations or
returns, nor make any settlement or compromise of the subject matter of the
Demand, nor agree any matter in the conduct of any dispute in relation thereto
which is likely to affect the amount of the Demand, or the future liability of
the Company to Tax, without the prior written approval of the Purchaser, such
approval not to be unreasonably withheld or delayed;

 

(d)                                if any dispute arises between the Purchaser
and the Sellers as to whether any Demand should at any time be settled in full,
or contested in whole or in part, such dispute shall be referred for
determination to a Barrister, of at least ten years call at the English Bar with
relevant experience, appointed by agreement between the Purchaser and the
Sellers or (if they do not agree) upon the application by either party to the
President for the time being of The Law Society, whose determination shall be
final.  The Barrister so appointed shall be asked to advise whether, in his
opinion, (acting as an expert and not as an arbitrator), an appeal against the
Demand would, on the balance of probabilities, be likely to succeed and shall be
instructed, if the dispute relates to a Demand issued by a Tax authority outside
the United Kingdom, to obtain such advice from professional advisers of the
relevant jurisdiction as he thinks necessary in order to arrive at his opinion,
and also to determine how the costs of obtaining his opinion should be allocated
between the parties hereto.  If, but only if, such opinion is in the affirmative
shall an appeal be made and that Demand not then settled.  Any further dispute
arising between the parties as to whether any further appeal should be pursued
following determination of an earlier appeal (whether or not in favour of the
Company) shall be resolved in a similar manner; and

 

51

--------------------------------------------------------------------------------


 

(e)                                 save as otherwise expressly provided herein,
the Purchaser shall give and shall procure that the Company shall give the
Sellers all reasonable co-operation and assistance for the purposes of taking
such action as aforesaid.

 

4.3                                If the Sellers do not request the Purchaser
to take any action within 14 days as aforesaid, or the Purchaser and the Company
shall not be indemnified at any time and secured as provided in paragraph 4.2 or
Counsel shall advise (on the balance of probabilities pursuant to paragraph
4.2(d)) that an appeal against the relevant Demand is not likely to succeed, or
the Sellers otherwise fail to fulfil their obligations hereunder, the Purchaser
and the Company shall be free to take such action in relation to the Demand as
it or they may in its or their absolute discretion think fit.

 

5.             Payment of claims

 

5.1                                Payments by the Sellers pursuant to the Tax
Covenant shall be made in cleared and immediately available funds on the days
specified in paragraph 5.2 below.

 

5.2                                The days referred to in paragraph 5.1 are as
follows:

 

(a)                                 if the Tax liability giving rise to a claim
under this Tax Covenant involves an actual payment of Tax by the Company, the
day which is the later of five Business Days after demand is made therefor by or
on behalf of the Claimant, and three Business Days before the date on which that
Tax becomes due and payable to the relevant Tax authority;

 

(b)                                if the Tax liability giving rise to a claim
under this Tax Covenant does not involve an actual payment of Tax:

 

(i)                                     if involving the denial, loss, use or
setting off in whole or in part of an Accounts Relief which is a right to
repayment of Tax, the day which is the later of five Business Days after demand
is made therefor by or on behalf of the Claimant, and the day on which such Tax
would otherwise have been repaid;

 

(ii)                                  if involving the denial, loss, use or
setting off of any other Accounts Relief within paragraph 2.2(a), the day which
is the later of five Business Days after demand is made therefor by or on behalf
of the Claimant, and the day on which the Tax that would otherwise have been
saved becomes due and payable to the relevant Tax authority;

 

(iii)                               if involving the use or setting-off of any
Post-Completion Relief within paragraph 2.2(b) the day which is the later of
five Business Days after demand is made therefor by or on behalf of the
Claimant, and the day on which the Tax saved thereby would otherwise have become
due and payable to the relevant Tax authority;

 

(c)                                 if involving a payment for, or repayment of
a payment for, Group Relief, the day which is the later of five Business Days
after demand is made therefor by or on behalf of the Claimant, and three
Business Days before that payment or repayment is due and payable;

 

(d)                                in any other case, five Business Days after
the date on which demand is made therefor by or on behalf of the Claimant.

 

5.3                                For the purposes of this paragraph 5, the
date on which an amount of corporation tax (the “Corporation Tax”) does or would
become due and payable by a company, being the Company or the Purchaser (the
“Relevant Company”), shall be determined to be:

 

52

--------------------------------------------------------------------------------


 

(a)                                 in any accounting period of the Relevant
Company ending on or after 1 July 1999 in which the Relevant Company is a “large
company” within the meaning of the Instalment Regulations, the date or dates
upon which the Corporation Tax would be provided to be due and payable by
Regulations 4 and 5 of the Instalment Regulations on the assumption that the
Corporation Tax payable by the Relevant Company is the “total liability” of the
Relevant Company for that period within the meaning of the said Regulations 4
and 5; or

 

(b)                                in any other accounting period of the
Relevant Company, the date which is nine months following the end of the
accounting period.

 

5.4                                For the purposes of this paragraph 5,
references to the day on which an amount of Tax which is not UK Corporation Tax
becomes due and payable to the relevant Tax authority shall be the last day on
which such Tax may by law be paid without incurring any penalty or liability for
interest in respect thereof.

 

6.             Tax returns and computations

 

6.1                                Without prejudice to paragraph 4, the Sellers
or their duly authorised agents shall be responsible for, and have the conduct
of preparing, submitting to and agreeing with the relevant Tax authorities all
Tax returns and computations of the Company, including (without limitation)
claims and/or surrenders by way of Group Relief, for all Tax accounting periods
of the Company ending on or before Completion and in connection therewith:

 

(a)                                 all returns, computations, documents and
substantive correspondence relating thereto shall be submitted in draft form by
the Sellers to the Purchaser or their respective duly authorised agents for
comment;

 

(b)                                the Purchaser or its respective duly
authorised agent shall comment within 21 days of such submission but if the
Sellers have not received any comments within 21 days, the Purchaser and their
respective duly authorised agents shall be deemed to have approved such draft
documents;

 

(c)                                 the Sellers shall take into account all
reasonable comments and suggestions made by the Purchaser or its respective duly
authorised agents;

 

(d)                                the Sellers and the Purchaser shall each
respectively afford (or procure the affordance) to the other or their duly
authorised agents of information and assistance which may reasonably be required
to prepare, submit and agree all such outstanding Tax returns and computations;

 

(e)                                 the Sellers and the Purchaser shall as soon
as practicable deliver to each other copies of all correspondence sent to or
received from any Tax authority;

 

(f)                                   the Purchaser undertakes to procure that
the Company shall at the request of the Sellers sign and submit to the relevant
Tax authority all such notices of claim, surrender or consent to surrender
(including provisional or protective notices of claim, surrender or consent to
surrender in cases where any relevant Tax computations have not yet been agreed)
and all such other documents and returns as the Sellers shall reasonably request
to give effect to the foregoing provisions provided that the Purchaser shall not
be obliged to procure that the Company sign and submit any document which in its
reasonable opinion it considers to be wrong, misleading or inaccurate in any
material respects.

 

6.2                                The provisions of paragraph 6.1 (other than
paragraph 6.1(f)) shall apply in respect of the Tax accounting period of the
Company in which Completion falls as if the word “Sellers” reads “Purchaser” and
the word “Purchaser” reads “Sellers” PROVIDED THAT the Sellers shall not have
any right to comment on or to receive copies of correspondence in

 

53

--------------------------------------------------------------------------------


 

relation to any matter which relates solely to an Event or Events occurring
after Completion and which does not affect the liability of the Sellers under
this Tax Covenant.

 

7.             No witholdings, etc

 

7.1                                All sums payable by the Sellers under this
agreement shall be paid free of and without any rights of counterclaim or set
off, and without deduction or withholding on any ground whatsoever, save only as
may be required by law.  If any such deduction or withholding is required by law
the Sellers shall be obliged to pay to the Claimant such amount as will ensure
that, after any such deduction or withholding has been made, the Claimant shall
have received a sum equal to the amount that the Claimant would otherwise have
received in the absence of any such deduction or withholding.

 

7.2                                If any competent authority for Tax purposes
charges to Tax any sum paid (the “original payment”) to the Claimant hereunder
the Sellers shall be obliged to pay to the Claimant such additional amount (the
“additional payment”) as will ensure that, after the payment of the Tax so
charged on the original payment and any Tax chargeable on the additional
payment, there shall remain a net sum equal to the amount of the original
payment, such additional payment to be paid five Business Days after the
Claimant has served notice that Tax on the original payment has become due and
payable, or would have become due and payable but for the availability of a
Post-Completion Relief or Accounts Relief.

 

8.             Corresponding savings and refunds

 

8.1                                If any Tax liability which has resulted in a
payment having been made by the Sellers under this Tax Covenant or for breach of
any of the Tax Warranties has given rise to a Relief (other than an Accounts
Relief) for the Company or the Purchaser which would not otherwise have arisen,
then:

 

(a)                                 the Purchaser shall procure that full
details of such Relief are given to the Sellers as soon as reasonably
practicable; and

 

(b)                                to the extent that the liability of the
Purchaser or the Company to make an actual payment of or in respect of Tax is
reduced by reason of such Relief from the amount that such liability would have
been but for the availability of such Relief, the Purchaser, if so requested by
the Sellers, shall, on the date when the Purchaser or the Company would have
been under an obligation to pay the Tax liability so reduced make a repayment to
the Sellers of an amount equal to the lower of the amount by which such
liability is so reduced and the amount of the payment referred to at the
beginning of this paragraph 8.1 made by the Sellers.

 

8.2                                If the Sellers at any time pay to the
Purchaser an amount pursuant to a claim under this Tax Covenant or under the Tax
Warranties and the Purchaser or the Company is or becomes entitled to recover
from some other person (other than the Company or the Purchaser, but including
any Tax authority) any sum in respect of the matter giving rise to such claim
(other than by reason of any Accounts Relief or Post-Completion Relief), the
Purchaser will notify the Sellers of its entitlement as soon as reasonably
practicable after becoming aware of such entitlement and, if so required by the
Sellers, will (and will procure that the Company will), at the cost of the
Sellers and upon the Sellers providing security to the reasonable satisfaction
of the Purchaser against all costs, losses or damages, which may thereby be
incurred, take all reasonable steps to enforce such recovery (provided that the
Company and the Purchaser shall not be obliged to take any action which they
reasonably consider to be prejudicial to their material commercial interests),
keeping the Sellers fully informed of the progress of any action taken and
providing them with copies of all relevant correspondence and documentation, and
such Purchaser shall promptly following such recovery repay to the Sellers the
lesser of:

 

54

--------------------------------------------------------------------------------


 

(a)                                 to the extent that the sum recovered relates
to the matter giving rise to such claim, the sum so recovered by such Purchaser
or the Company from such other person (including sums recovered in respect of
costs and any interest or repayment supplement received in respect of the sum
recovered (to the extent that the interest or repayment supplement relates to
the period since the payment by the Sellers to the Purchaser), but less any
costs of recovery not previously reimbursed and less any Tax chargeable on the
sum recovered); and

 

(b)                                the amount referred to above paid by the
Sellers to such Purchaser.

 

8.3                                Where the lesser sum is that described under
paragraph 8.2(b), any balance shall be carried forward and set against any
future liability of the Sellers to make payment under this Tax Covenant or for
breach of any of the Tax Warranties.

 

9.             Overprovisions

 

9.1                                If, on or before the seventh anniversary of
Completion, the auditors for the time being of the Company certify (at the
request and expense of the Sellers) that any provision for Tax in the Approved
Final Balance Sheet has proved to be an Overprovision, then:

 

(a)                                 the amount of any Overprovision shall first
be set off against any payment then due from the Sellers under this Tax
Covenant;

 

(b)                                to the extent that there is an excess, a
refund shall be made to the Sellers of any previous payment or payments made by
the Sellers under this Tax Covenant or the Tax Warranties (and not previously
refunded under this Tax Covenant) up to the amount of such excess; and

 

(c)                                 to the extent that such excess as referred
to in paragraph 9.1(b) is not exhausted, the remainder of that excess shall be
carried forward and set off against any future payment or payments which become
due from the Sellers under this Tax Covenant or the Tax Warranties.

 

9.2                                After the Company’s auditors have produced
any certificate under this paragraph 9, the Sellers or the Purchaser may, at any
time before the seventh anniversary of Completion and at the cost of the
requesting party, request the auditors for the time being of the Company to
review that certificate in the light of all relevant circumstances, including
any facts of which they were not or it was not aware, and which were not taken
into account, at the time when such certificate was produced, and to certify
whether, in their opinion, the certificate remains correct or whether, in light
of those circumstances, it should be amended.

 

9.3                                If the auditors make an amendment to the
earlier certificate and the amount of the Overprovision is revised, that revised
amount shall be substituted for the previous amount and any adjusting payment
that is required shall be made by or to the Sellers (as the case may be) as soon
as reasonably practicable.

 

10.           Miscellaneous

 

10.1                          The Sellers, after the review and consent by the
Purchaser, shall file such applications and documents as shall permit any Tax to
be assessed and paid on or prior to Completion in accordance with any available
pre-sale filing procedure. Each party to this Agreement shall execute and
deliver all instruments and certificates necessary to enable each other party to
comply with the foregoing.

 

10.2                          All Tax sharing agreements or similar agreements
with respect to or involving the Company shall be terminated as of Completion
and, after Completion, the Company shall not be bound thereby or have any
liability thereunder.

 

55

--------------------------------------------------------------------------------


 

10.3                          From and after the date of this Agreement, the
Sellers shall not without the prior written consent of the Purchaser (which may,
in its sole and absolute discretion, withhold such consent) make, or cause or
permit to be made, any Tax election not consistent with prior practices that
would materially affect the Company.

 

10.4                          Nothing in this Agreement will preclude the
Purchaser, or any of the direct or indirect shareholders of the Purchaser, from
making elections with respect to the Company pursuant to section 338(g) of the
Code.

 

56

--------------------------------------------------------------------------------


 

Schedule 4

 

Tax Covenant and Warranties

 

Part B - Tax Warranties

 

The Sellers represent and warrant to the Purchaser that the statements contained
in this schedule are correct and complete as of the date of this Agreement and
will be correct and complete as of Completion:

 

1.             Accounts

 

All liabilities for Tax, whether actual, contingent, deferred, quantified,
disputed or otherwise, of the Company measured by reference to income, profits
or gains earned, accrued or received on or before the Balance Sheet Date, or
arising in respect of an Event occurring on or before that date, are fully
provided for or, as appropriate, disclosed in the Accounts to the extent
required by the applicable financial reporting standard.

 

2.             Position since the Balance Sheet Date

 

Since the Balance Sheet Date:

 

(a)           the Company has not engaged in any transaction, and no Event has
occurred, which has given rise or will give rise to a liability to Tax (or
which, but for the availability of any Relief, would have given or would give
rise to such a liability) other than Tax in respect of the normal income or
receipts of the Company arising from transactions entered into by it in the
ordinary course of business;

 

(b)           the Company has not made, or incurred any liability to make, any
payment in excess of £5,000 which will not be deductible for the purposes of Tax
on the income profits or gains of the Company;

 

(c)           no Event has occurred in relation to the Company:

 

(i)            that will or may give rise to a liability to Tax on the disposal
(or deemed disposal) of capital assets; or

 

(ii)           to which the provisions of any enactment that has or may have the
effect of substituting a different consideration from that actually payable or
receivable apply; or

 

(iii)          that has or may have the effect of crystallising a liability to
Tax that, had such Event been planned or predicted at the Balance Sheet Date,
should have been reflected in the provisions for deferred tax contained in the
Accounts; and

 

(d)           no accounting period of the Company for the purposes of any Tax
has ended otherwise than by effluxion of time.

 

3.             Compliance

 

(a)           All necessary information, notices, returns, particulars,
declarations, entries, claims for Reliefs, and computations have been properly
and duly submitted on time by the Company to the relevant Tax authority and such
submissions are true and accurate in all material respects, have been prepared
on a proper basis, and are not the subject of any question or dispute nor so far
as the Sellers are aware are likely to become the subject of any material
question or dispute regarding liability or potential liability of the Company to
any Tax or regarding the availability to the Company of any Relief.  All Taxes
required to be shown on such returns

 

57

--------------------------------------------------------------------------------


 

and reports, or otherwise due, have been timely paid. No adjustment relating to
such returns has been proposed formally or informally by any Tax authority and,
to the knowledge of any Seller, no basis exists for any such adjustment. There
are no pending or, to the knowledge of any Seller, threatened actions or
proceedings for the assessment or collection of Taxes against the Company.

 

(b)           Except as disclosed in the Disclosure Letter, the Company has not
in the past 7 years been the subject of any investigation, audit or disclosure
by or involving any investigation unit of any Tax authority, and has not paid or
become liable to pay any penalty, surcharge, fine or interest in respect of Tax,
and so far as the Sellers are aware there are no circumstances that make it
likely that the Company will, in the foreseeable future, be so subject, or will
incur any such liability.  In addition, there are no requests for information by
any Tax authority currently outstanding that could affect the Taxes of the
Company.  There are no proposed reassessments of any property owned by the
Company that could increase the amount of any Tax to which the Company would be
subject. The Company does not have any income reportable for a period ending
after Completion but attributable to a transaction (e.g., an instalment sale)
occurring in or a change in accounting method made for a period ending on or
prior to Completion which resulted in a deferred reporting of income from such
transaction or from such change in accounting method (other than a deferred
intercompany transaction).

 

4.             The Disclosure Letter contains full details of all claims,
withdrawals of claims, notifications, disclaimers or elections assumed to have
been made for the purposes of the provisions or reserves for Tax included in the
Balance Sheet that have not actually been made at the date hereof, and of any
current agreements or arrangements between the Company and any Tax authority for
its taxation on any concessionary basis (other than pursuant to published
extra-statutory concessions).

 

5.             All Tax for which the Company is liable (in so far as such Tax
ought to have been paid) has been paid, the Company has duly deducted all
amounts from any payments from which Tax falls to be deducted at source, and has
duly paid or accounted for such amounts to the relevant Tax authority.

 

6.             Residence/overseas activities

 

The Company is and has always been resident in the United Kingdom for the
purposes of taxation and is not and has never been resident in any other
jurisdiction, or carried on business through a branch, agency or permanent
establishment situated outside the United Kingdom.  The Company has never been
an agent or permanent establishment of any other person resident outside the
United Kingdom. In addition, the Company is not subject to any accumulated
earnings Tax penalty or personal holding company Tax or similar Tax.  The
Company is not owned, directly, indirectly or by attribution, by a “United
States person” (as defined under Section 7701(a)(30) of the Code).

 

7.             Secondary liabilities

 

(a)           The Company is not, and so far as any Seller is aware will not
become, liable to pay any Tax or to be deprived of any Relief otherwise
available to it, or to make reimbursement or indemnity in respect of any Tax,
for which some other company or person is or was primarily liable.  The Company
is neither a party to nor is bound by any Tax sharing agreement.

 

(b)           No charge, lien, security, interest, encumbrance or other third
party right has arisen or, so far as the Sellers are aware, will arise over an
asset of the Company in respect of unpaid Tax.

 

58

--------------------------------------------------------------------------------


 

8.             Distributions, etc

 

The Company has not:

 

(a)           made any distribution or deemed distribution within the meanings
of sections 209, 210 or 418 of the ICTA 1988 except as provided for in the
Accounts;

 

(b)           repaid, redeemed or purchased or agreed to repay, redeem or
purchase any of its share capital; or

 

(c)           capitalised or agreed to capitalise in the form of shares or
debentures any profits or reserves of any class or description, or otherwise
issued or agreed to issue share capital otherwise than wholly for new
consideration (as defined in section 254 of the ICTA 1988).

 

9.             Capital allowances

 

The aggregate book value of each of the assets of the Company, exclusive of any
value attributable to an asset in excess of its cost, on which an entitlement to
Industrial Building Allowances or other allowances in respect of capital
expenditure has arisen under the CAA, in or adopted for the purposes of the
Accounts, does not exceed the aggregate residue of expenditure or written down
value attributable to such assets for the purposes of that Act, and the
aggregate book value (exclusive of any value attributable to an asset in excess
of its cost) of plant and machinery allocated to a pool of plant and machinery
on which an entitlement to capital allowances has arisen under the CAA does not
exceed the written-down value of the qualifying expenditure in respect of each
such pool under that Act.

 

10.           Chargeable gains

 

(a)           The book value of each asset of the Company as shown in or adopted
for the purposes of the Accounts (if such asset was owned at the Balance Sheet
Date) or the value of the consideration actually given for each asset of the
Company (if such asset was acquired since the Balance Sheet Date) is such that
if the asset were disposed of at Completion at its book value as shown in or
adopted for the purpose of the Accounts or for the value of the consideration
actually given for it (as applicable) no chargeable profit or gain for Tax
purposes would be incurred in respect of the asset.

 

(b)           No allowable loss which might accrue on disposal by the Company of
any asset is liable to be reduced or eliminated, and no chargeable gain is
liable to be created or increased, by virtue of any depreciatory transaction or
reduction in value of that or any related asset for the purposes of any Tax
imposed on the gain arising from the disposal of capital assets.

 

11.           Close company

 

The Company is not, nor has it been in respect of any accounting period ended
within six years prior to the date of signing of this Agreement, a close company
within section 414 of the ICTA 1988.

 

12.           Transfer pricing, thin capitalisation

 

All transactions, agreements and arrangements to which the Company has been a
party have been and are on fully arm’s length terms. No notice or enquiry has
been made by any Tax authority in connection with any such transactions,
agreement or arrangements and no adjustment has been made by the Company or made
or proposed by any Tax authority for Tax purposes to the terms on which any such
transactions, agreements and arrangements are treated as taking place.

 

59

--------------------------------------------------------------------------------


 

13.           Group relief, etc

 

(a)           The Disclosure Letter contains full details of all surrenders,
transfers, claims and agreements for surrenders, transfers or claims for any
amounts by way of Group Relief or for the surrender or transfer to or by the
Company of any Relief, together with details of all payments for Group Relief,
or for such surrender or transfer, made or received, in respect of any
accounting period ended within six years prior to the date of signing this
Agreement.

 

(b)           To the extent that the provision for Tax, including deferred tax,
in the Accounts assumes that the Company will benefit from any such surrender,
transfer or claim, it has the legally enforceable right to the relevant benefit,
without any obligation to make any payment not provided for in the Accounts.  To
the extent that the Accounts assume that the Company will receive payment for
any such surrender, transfer or claim, it has the legally enforceable right to
receive that payment, without any obligation to make any surrender, transfer or
claim, the effect of which is not reflected in the Accounts.

 

14.           Consequences of leaving a group

 

No charge to Tax under section 179 of the TCGA or otherwise, and no contingent
liability pursuant to section 179(6) of the TCGA, will arise in the Company as a
result of entering into this Agreement, Completion, or any transfers of assets
(within the meaning of the TCGA) to or from the Company within six years prior
to the date of signing of this Agreement.  No elections under section 179A of
the TCGA have been made by the Company within six years prior to the date of
signing of this Agreement to reallocate any charge to Tax under section 179 of
the TCGA.

 

15.           Tax clearances

 

(a)           The Disclosure Letter contains details of all transactions,
schemes or arrangements in respect of which the Company has been a party or has
otherwise been involved in respect of which it has made or at Completion will be
entitled to make a statutory clearance application.

 

(b)           All clearances in respect of transactions for which any clearance
or consent was obtained from any Tax Authority have been obtained on the basis
of full and accurate disclosure of all material facts and considerations
relating thereto, and all such transactions, schemes or arrangements have been
implemented strictly in accordance with the terms of such clearances.

 

16.           VAT

 

(a)           The Company is separately registered for VAT purposes, and has
never been treated as a member of a group, under section 43 of the VATA.

 

(b)           The Company:

 

(i)            makes no supplies other than taxable supplies for the purposes of
VAT;

 

(ii)           obtains credit for all input tax paid or suffered by it;

 

(iii)          is not the grantor or grantee of any interest in land in respect
of which an election has been made to waive exemption from VAT;

 

(iv)          has no interest in any capital items to which Regulation 113 of
the Regulations applies or could apply; and

 

60

--------------------------------------------------------------------------------


 

(v)           has not nor has it agreed to become an agent, manager or factor
of, or fiscal representative of or for, any person not resident in its
jurisdiction for the purpose of the relevant VAT legislation.

 

17.           Stamp duty, etc

 

17.1         All documents, which are necessary:

 

(a)           to establish the title of the Company to any asset; or

 

(b)           to enforce any rights and in respect of which any stamp duty or
other similar tax is payable (whether as a condition to the validity,
registrability or otherwise)

 

have been duly stamped.

 

17.2         No document to which the Company is a party or is interested which
is outside the United Kingdom would attract stamp duty if it were brought into
the United Kingdom.

 

17.3         The Company has duly paid all stamp duty reserve tax and stamp duty
land tax for which it has at any time been liable.

 

17.4         The Disclosure Letter contains details of all land transactions,
within the meaning of section 43 FA 2003, to which the Company has been a party
in respect of which the Company may have future compliance obligations.

 

17.5         No liability under section 111 or section 113 FA 2002, or paragraph
3 or paragraph 9 of Schedule 7 FA 2003, will arise as a consequence of the
execution or performance of this Agreement.

 

18.           Miscellaneous

 

In respect of the Company:

 

(a)           there are no Tax liens on any assets of the Company;

 

(b)           the Company has not been at any time a member of any partnership
or joint venture or the holder of a beneficial interest in any trust for any
period for which the statute of limitations of any Tax has not expired;

 

(c)           no power of attorney that is currently in force has been granted
with respect to any matter relating to Taxes that could affect the Company;

 

(d)           the Company has not filed any elections with the US Internal
Revenue Service nor filed any other claims or elections for US tax purposes;

 

(e)           the Company has not granted any option in respect of the share
capital issued or to be issued by the Company; and

 

(f)            no liability to Tax will arise to the Company, directly or
indirectly, by reference to or as a result of the Restructuring Documents having
been entered into.

 

61

--------------------------------------------------------------------------------


 

Schedule 5

 

The Properties

 

Freehold Properties

 

None

 

Leasehold Properties

 

Address

 

Title number
and class of
title

 

Use

 

Lease details

 

 

 

 

 

 

 

Unit 2C, Phase II Albany Park Industrial Estate, Frimley Road, Camberley, Surrey

 

SY520336

 

 

 

Date: 22 February 1983

 

Parties: Albany Commercial and Industrial Developments Limited (1) and Mobil
Polymers International Limited (2)

 

 

 

 

 

 

 

Millfield House, Waterfront Business Park, Fleet Road, Fleet, Hampshire

 

 

 

B1 Office

 

Date: 23 August 2002

 

Parties: Helical (Fleet) Limited (1) Concoat Limited (2)

 

Unit 2C, Phase II Albany Park Industrial Estate, Frimley Road, Camberley, Surrey

 

1.             Lease dated 22 February 1983.

 

2.             Copy covering letter and Service Charge Forecast, 1 April 2004 -
31 March 2005.

 

3.             Copy correspondence relating to Rent Review between Land
Securities and A W Naisbitt dated April 2004 and Memorandum of Rent Review with
effect from 25 December 2002.

 

4.             Copy covering letter and Service Charge Forecast dated 1
April 2003 - 31 March 2004

 

5.             Copy letter from Lloyds TSB Commercial to AW dated 21 August 2001
relating to charging structure.

 

6.             Copy letter from Vail Williams to AW dated 11 March 1999 relating
to rent review.

 

7.             Copy letter from Land Securities Limited to AW dated 8 March 1999
with Memorandum of Rent Review with effect from 25 December 1997 and letter of
receipt from AW.

 

8.             Copy correspondence between AW and R Lionel and Partners relating
to Rent Review, 29 February 1988.

 

9.             Two copy letters from Herbert Smith to AW relating to Rent Review
dated 22 January and 29 February 1988.

 

10.           Copy receipted Notice of Transfer dated 7 July 1987.

 

62

--------------------------------------------------------------------------------


 

11.           Copy rent Review Memorandum with effect from 25th February 1987.

 

12.           Licence to Assign and Deed of Variation.

 

13.           Copy letter attaching Completion statement and plan of Albany Park
dated 21 May 1987.

 

14.           Copy receipted Rent Application dated 25 December 1986.

 

15.           Copy Fire Policy Documents.

 

16.           Copy Services Expenditure 14 February 1983 - March 1985.

 

17.           Copy letter from local authority in relation to compliance with
planning conditions dated 24 January 1983.

 

18.           Copy letter relating to landscaping scheme dated 11 October 1982.

 

19.           Copy planning permission, No. SU/81/126 dated 16 March 1981.

 

20.           Copy planning permission No. SU/80/665 RD.103 dated 10
December 1980.

 

21.           Copy correspondence relating to dilapidations

 

22.           Copy Asbestos report dated 15 November 2004.

 

Millfield House, Waterfront Business Park, Fleet Road, Fleet, Hampshire

 

1.             Lease dated 23 August 2002.

 

2.             Consent Order relating to Landlord and Tenant Act 1954.

 

3.             Copy Commercial Drainage and Water Search result.

 

4.             Copy local land charges search result.

 

5.             Copy Notice of Termination dated 23 August 2002 and Landlord’s
acknowledgement of termination.

 

63

--------------------------------------------------------------------------------


 

Schedule 6

 

The Balance Sheets

 

Part 1

 

1.             The Sellers shall use their reasonable endeavours to procure that
a draft Group balance sheet as of the Completion Date (the “Draft Balance
Sheet”) is drawn up and provided to the Purchaser as soon as practicable and in
any event by no later than the Completion Date.  The Draft Balance Sheet shall
indicate the amount of working capital in the Group as of the Completion Date
(the “Draft Working Capital Amount”) calculated in accordance with paragraph 6
below.

 

2.             The Sellers shall use their reasonable endeavours to procure that
a final, formally closed, Group balance sheet as of the Completion Date (the
“Final Balance Sheet”) is drawn up and provided to the Purchaser as soon as
practicable after Completion and in any event by not later than 30 calendar days
after the Completion Date.

 

3.             After receipt of the Final Balance Sheet from the Sellers, the
Purchaser shall complete a final review of the completeness and accuracy of the
Final Balance Sheet. The parties shall confer on the results of the review and
will establish a further Group balance sheet approved by both parties (the
“Approved Final Balance Sheet”) as soon as practicable after the Completion Date
and in any event by not later than 30 calendar days after receipt of the Final
Balance Sheet from the Sellers.

 

4.             The Purchaser may, at the Purchaser’s option, require the Sellers
to have the Final Balance Sheet audited by Pridie Brewster before agreeing on
the Approved Final Balance Sheet. The costs of the audit shall be fifty per
cent. (50%) for the Sellers’ account and fifty per cent. (50%) for the
Purchaser’s account.

 

5.             The Draft Balance Sheet, the Final Balance Sheet and the Approved
Balance Sheet (together the “Balance Sheets”) shall be prepared by the parties:

 

(a)           in accordance with principles, policies and procedures of
accounting applied on a basis consistent with the Accounts; and

 

(b)           subject to paragraph (a) above, in accordance with UK GAAP.

 

6.             Each of the Balance Sheets shall include an amount for working
capital.  Working Capital (“Working Capital”) shall:

 

(a)           comprise of cash, stock/inventory trade creditors and debtors,
intra-group debt, materials, pre-payments, hire purchase obligations, Tax
(including deferred tax and income taxes payable), accrued licence fees
(including amounts owed to the Purchaser), accrued employee payroll, pension and
vacation entitlements (whether owed to or by the Group member as the case may
be) any expenses of whatever nature arising out of the Group Restructuring, rent
and other outgoings in relation to the Hampshire Property up to and including
25 December 2005, rent, service charges and other outgoings in relation to the
Surrey Property up to and including the date of Completion; and

 

(b)           exclude:

 

(i)            the repayment of the Restructuring Loan; and

 

(ii)           any amounts attributable to the creation and implementation of
the Group Restructuring.

 

64

--------------------------------------------------------------------------------


 

7.             If the parties cannot agree the Approved Final Balance Sheet
within the time frame set out in paragraph 3 to this schedule 6, the matter
shall promptly be referred to a firm of independent chartered accountants
jointly agreed upon between the parties at any time or, failing which and on
application of any of the Sellers or the Purchaser at any time, by the
President, from time to time, of the Institute of Chartered Accountants in
England and Wales, which firm (the “Independent Accountants”) shall then
determine the value or amount of the matter or matters in dispute and allocate
the cost of such determination amongst the parties.  The Independent Accountants
shall act as experts and not as arbitrators.  Their decision shall be
communicated in writing to the parties within 30 calendar days of their
appointment and shall be (in the absence of manifest error) final and binding
upon the parties.

 

8.             The parties shall procure that all records, working papers and
other information as may be reasonably required by the other (or by the
Independent Accountants, the Sellers’ Auditors or the Purchaser’s Auditors) for
the purposes of this schedule 6 shall be made available upon request for them
and each of the Purchaser and each Seller shall generally render all reasonable
assistance, including the production and supply of photocopies of relevant
documents to the Independent Accountants, and access reasonably necessary for
the preparation of the Balance Sheets.

 

65

--------------------------------------------------------------------------------


 

Schedule 7

 

Intellectual Property

 

1.             All Preblend and GEL versions of any of the following:

 

2.             1B12

 

3.             1B18 (Acrylic)

 

4.             1B18EPA (Acrylic)

 

5.             1B18LOC (Acrylic)

 

6.             1B18 Aerosol

 

7.             1B31

 

8.             1B31 EPA

 

9.             1B31 LOC

 

10.           1B31 HS

 

11.           1B31-245

 

12.           1B73HV

 

13.           1B73EPA

 

14.           1B73EPA Aerosol

 

15.           1A33

 

16.           1R32 (Acrylic)

 

17.           1R32A (Acrylic)

 

18.           1R32EPA (Acrylic)

 

19.           1R32 Purge Solvent

 

20.           1R32LOC(Acrylic)

 

21.           1R32LSE (Acrylic)

 

22.           1R32A-2 (Acrylic)

 

23.           1B51

 

24.           Thinner 32A

 

25.           Stripper 1050N

 

26.           Stripper 1080A

 

27.           Stripper 1095

 

28.           Rinse Agent 1095

 

29.           Rinse Agent 1050R

 

66

--------------------------------------------------------------------------------


 

30.           Stripper 1063

 

31.           Stripper 1020

 

32.           Repair Kits

 

33.           Thinner 503

 

34.           Thinner 521

 

35.           Thinner 535

 

36.           Thinner 600

 

37.           Thinner 701

 

38.           Thinner 604

 

39.           Thinner 54

 

40.           Thinner 32

 

41.           Thinner 32 EPA

 

42.           Thinner 64

 

43.           Thinner 38

 

44.           Thinner 73

 

45.           Thinner 505

 

46.           Thinner 900

 

47.           1R81 (Acrylic)

 

48.           1R1EPA (Acrylic)

 

49.           1R1LSE (Acrylic)

 

50.           1R91 (UR)

 

51.           X-1136 (Acrylic)

 

52.           1A68 (UR)

 

53.           1R92 (UR)

 

54.           1H20 AR1

 

55.           1H20 AR2

 

56.           1H2O AR1 BOV aerosol

 

57.           1H20 UR3

 

58.           1H20 UR4

 

59.           1H20 UR3 BOV Aerosol

 

60.           CKB 301 PCB Cleaning material

 

61.           CKS 301 PCB Cleaning material

 

67

--------------------------------------------------------------------------------


 

62.           CKB302 PCB Cleaning material

 

63.           CKI 301 PCB Cleaning material

 

64.           CKI 302 PCB Cleaning material

 

65.           CKI 303 PCB Cleaning material

 

66.           CKB401 PCB Cleaning material

 

67.           Synergie PSR 100 LPI Solder Resist

 

68.           Synergie PSR 200 Solder Resist

 

69.           Synergie Solder Pastes - Repack from another manufacturer

 

70.           Synergie Solder Fluxes - Repack from another manufacturer

 

(a)           SFF 400

 

(b)           SFS 400

 

(c)           SFR 400

 

(d)           SFF 600

 

(e)           SFS 600

 

(f)            SFR 600

 

(g)           SFF 800

 

(h)           SFS 800

 

(i)            SFR 800

 

71.           Synergie Solder Wire- Repack from another manufacturer

 

72.           Concoat Temporary Masks - Repack from another manufacturer

 

73.           Concoat Masking tape - Repack from another manufacturer

 

74.           Concoat Brushes - Repack from another manufacturer

 

75.           “Synergie” trade name

 

76.           R&D information on all past and present materials development work
including:

 

(a)           Laboratory notebooks

 

(b)           Formulation records

 

(c)           Manufacturing instructions

 

(d)           Product application instructions

 

(e)           All test data on above materials

 

77.           Community trade mark number E 341271 (CONCOAT)

 

78.           United Kingdom trade mark number 2166724 (SYNERGIE)

 

79.           Domain names: concoat.co.uk, conformalcoating.com, 1H20.com and
1H20.info

 

80.           Solder Wick

 

68

--------------------------------------------------------------------------------


 

Schedule 8

 

Environmental Indemnity

 

(clause 10.2)

 

1.             In this schedule:

 

“Environmental Agreement” means an agreement, covenant, guarantee or indemnity
entered into or agreed before Completion under which a Group member has a duty,
obligation or liability (actual, contingent or otherwise) to remediate pollution
or contamination of the Environment or otherwise to restore, pay, compensate or
reimburse in respect of remediation or harm caused by pollution or contamination
of the Environment;

 

“Environmental Condition” means:

 

(a)           the presence of a Hazardous Substance at, in, on, under or about a
Property on or before Completion including migration or release (whether
occurring, in either case, before or after Completion) from a Property; or

 

(b)           noise, vibration, radiation, dust, odour or nuisance present at or
arising from a Property on or before Completion; or

 

(c)           a breach of Environmental Laws by any Group member before
Completion requiring corrective action;

 

“Environmental Matter” means one or more of the following:

 

(a)           an Environmental Condition in relation to which, if the relevant
regulatory authority was aware of its existence, the regulatory authority would
require Works to be carried out;

 

(b)           Environmental Proceedings in relation to:

 

(i)            a breach of Environmental Laws before Completion by a Group
member;

 

(ii)           a Hazardous Substance present in, on or under a Property or a
Former Property on or before Completion or which has migrated (whether before or
after Completion) from it;

 

(iii)          a Hazardous Substance which has been generated, emitted, released
or discharged before Completion as a result of the activities of a Group member;

 

(iv)          exposure of any person to a Hazardous Substance before Completion
in respect of which a Group member is responsible or liable; or

 

(c)           a breach of, or liability under, an Environmental Agreement;

 

“Environmental Proceedings” means a criminal, civil, judicial, regulatory or
administrative proceeding, suit or action brought, taken or threatened by a
relevant authority or any other person;

 

“Former Property” means a property owned, occupied or used by a Group member
before Completion other than a Property;

 

69

--------------------------------------------------------------------------------


 

“Hazardous Substance” means any waste, pollutant, contaminant or other toxic,
radioactive, noxious, flammable, corrosive or caustic matter (whether, in each
case, in solid, liquid or gaseous form) which is (alone or in combination)
capable of causing significant harm to the Environment or harm to human health;

 

“Indemnified Person” means an entity which is, or a person who is (or was), on
or at any time after Completion:

 

(a)           a Purchaser’s Group Company; or

 

(b)           a director, employee of agent of a Purchaser’s Group Company;

 

“Works” means one or more of the following:

 

(a)           inspecting, investigating, assessing, sampling or monitoring works
in relation to a Hazardous Substance;

 

(b)           carrying out of works to treat, abate, remove, remediate, control
or contain the presence, effect or potential effect of a Hazardous Substance; or

 

(c)           restoring of the Environment affected by any Hazardous Substance.

 

2.             Indemnity

 

The Sellers must indemnify each Indemnified Person against:

 

(a)           each loss, liability and cost suffered or incurred by the
Indemnified Person as a result of an Environmental Matter;

 

(b)           each loss, liability and cost suffered or incurred by the
Indemnified Person as a result of investigating, disputing or settling a claim
(whether actual or potential) alleging a loss, liability or cost of the type
referred in paragraph 2(a); and

 

(c)           each cost suffered or incurred by the Indemnified Person in
enforcing its rights under paragraph 2.

 

3.             Limitations and exclusions

 

3.1           An Indemnified Person is not entitled to be indemnified under
paragraph 2 if the loss, cost or liability is increased by an act or omission by
the Purchaser’s Group Company after Completion which is outside the ordinary
course of its business.

 

3.2           An Indemnified Person is not entitled to be indemnified under
paragraph 2 unless the Purchaser has notified the Sellers in accordance with
paragraph 4 on or before:

 

(a)           the thirtieth anniversary of the Completion Date in respect of a
loss, liability or cost resulting from Environmental Matter (b)(iv);

 

(b)           six months after the expiry of claim notification under the
relevant Environmental Agreement in respect of a loss, liability or cost
resulting from Environmental Matter (c); and

 

(c)           the sixth anniversary of the Completion Date in respect of a loss,
liability or cost resulting from all other Environmental Matters.

 

3.3           An Indemnified Person is not entitled to be indemnified under
paragraph 2 to the extent that the loss is recovered through insurance.

 

70

--------------------------------------------------------------------------------


 

4.             Claims procedure

 

4.1           The Purchaser must give to the Sellers notice as soon as is
reasonably practicable of any matter of which the Purchaser or the Purchaser’s
Group Company becomes aware which gives rise to a claim under paragraph 2.

 

4.2           If Environmental Proceedings or Works result from a matter to
which this schedule applies, the Purchaser (or such other person as the
Purchaser decides) has, in consultation with the Sellers, conduct of the
Environmental Proceedings or Works.

 

4.3           The Purchaser must take reasonable measures to make sure that in
relation to the Environmental Proceedings or Works (subject to appropriate
arrangements being possible to maintain commercial confidentiality and
privilege):

 

(a)           reasonably frequent reports are given to the Sellers regarding the
progress of the Environmental Proceedings or Works;

 

(b)           there is reasonable advance consultation with the Sellers in
relation to the Environmental Proceedings or Works;

 

(c)           the Sellers are allowed to attend any relevant hearing, site visit
or meeting in relation to the Environmental Proceedings or Works; and

 

(d)           the Sellers are allowed to be involved in discussions with
relevant consultants or contractors concerning the scope, nature and extent of
any Works to be carried out and to attend any meetings with those consultants or
contractors.

 

4.4           The Sellers must provide the Purchaser or make sure the Purchaser
is provided with all information, assistance, access and facilities, including
the availability of personnel, in relation to the Environmental Proceedings or
Works as the Purchaser may reasonably request.

 

4.5           If the Sellers have accepted liability the Purchaser must make
sure in relation to any Environmental Proceedings that no settlement or
admission of liability is agreed or made without the Sellers’ prior written
consent (not to be unreasonably withheld or delayed).

 

71

--------------------------------------------------------------------------------


 

Schedule 9

 

Restructuring Documents

 

1.             Concoat Systems Limited Share Disposal

 

1.1           Concoat Systems Limited Board Minutes

 

1.2           The Company Board Minutes

 

1.3           Stamped original stock transfer form

 

2.             Share-for-Share Exchange

 

2.1           Sale and Purchase Agreement

 

2.2           Concoat Limited Board Minutes

 

2.3           The Company Board Minutes

 

2.4           The Company Shareholder Resolutions

 

2.5           Stock Transfer Forms:

 

(a)           Mr D. Greenman’s 160 Concoat Limited shares to be transferred to
the Company for 55 the Company shares

 

(b)           Mr A.W. Naisbitt’s 380 Concoat Limited shares to be transferred to
the Company for 130 the Company shares

 

(c)           Mr D. Naisbitt’s 140 Concoat Limited shares to be transferred to
the Company for 50 the Company shares

 

(d)           Mr G.K. Naisbitt’s 320 Concoat Limited shares to be transferred to
the Company for 110 the Company shares

 

2.6           Form 88(2) Return of Allotment of Shares

 

2.7           Form 123 - Notice of Increase in Nominal Capital

 

3.             Appointment of Auditors to the Company and Concoat Limited

 

3.1           Concoat Limited Board Minutes

 

3.2           The Company Shareholder Resolution

 

3.3           The Company Board Minutes

 

3.4           The Company Shareholder Resolution

 

4.             Asset Disposal

 

4.1           Concoat Limited Board Minutes

 

4.2           Concoat Limited Shareholder Resolutions

 

4.3           Concoat Limited Statutory Declaration

 

4.4           Concoat Limited Auditors’ Report

 

4.5           Asset Purchase Agreement

 

72

--------------------------------------------------------------------------------


 

4.6           Licence Agreement

 

4.7           IP Assignment

 

4.8           The Company Board Minutes

 

4.9           The Company Shareholder Resolutions

 

4.10         The Company Statutory Declaration

 

4.11         The Company Auditors’ Report

 

5.             Deeds of novation

 

5.1           Relating to the Asset Purchase Agreement dated 3 April 2002
between Multicore Solders Ltd., Multicore Solders (S) PTE Ltd. (as sellers),
Henkel KGaA (as the guarantor) and Concoat Limited (as the purchaser); and

 

5.2           Relating to the Consignment Stock and Sales Agreement dated 3
April 2002 between Multicore Solders Ltd., Multicore Solders (S) PTE Ltd. and
Concoat Limited.

 

73

--------------------------------------------------------------------------------


 

Executed by the parties as a deed:

 

Executed as a deed by the trustees of the A.W. Naisbitt Discretionary

)

Settlement Trust

)

/s/ A.W. Naisbitt

 

in the presence of:

)

/s/ D. Naisbitt

 

 

 

 

 

Executed as a deed by the trustees of the D. Naisbitt Discretionary

)

Settlement Trust

) 

/s/ A.W. Naisbitt

 

in the presence of:

)

/s/ D. Naisbitt

 

 

Executed as a deed by Mr D. Greenman

)

in the presence of:

)

/s/ D. Greenman

 

 

/s/ Jacky Scanlan-Dyas

 

 

Witness name

 

 

 

   Jacky Scanlan-Dyas

 

 

Witness address

 

 

 

   900 Third Avenue

 

 

   New York, NY 10012

 

 

   USA

 

 

 

 

 

 

 

Witness occupation

 

 

 

   Solicitor

 

 

 

74

--------------------------------------------------------------------------------


 

Executed as a deed by Mrs S.K. Greenman

)

in the presence of:

)

/s/ S. K. Greenman

 

 

 

  /s/ Jacky Scanlan-Dyas

 

 

Witness name

 

 

 

  Jacky Scanlan-Dyas

 

 

Witness address

 

900 Third Avenue

 

 

New York, NY 10012

 

 

USA

 

 

 

 

 

 

 

Witness occupation

 

 

 

Solicitor

 

 

 

 

Executed as a deed by Mr A.W. Naisbitt

)

in the presence of:

)

/s/ A. W. Naisbitt

 

 

 

  /s/ Jacky Scanlan-Dyas

 

 

Witness name

 

 

 

  Jacky Scanlan-Dyas

 

 

Witness address

 

  900 Third Avenue

 

 

  New York, NY 10012

 

 

  USA

 

 

 

 

 

 

 

Witness occupation

 

 

 

Solicitor

 

 

 

75

--------------------------------------------------------------------------------


 

Executed as a deed by Mrs D. Naisbitt

)

/s/ D. Naisbitt

 

in the presence of:

)

 

 

  /s/ Jacky Scanlan-Dyas

 

 

Witness name

 

 

 

  Jacky Scanlan-Dyas

 

 

Witness address

 

  900 Third Avenue

 

 

  New York, NY 10012

 

 

  USA

 

 

 

 

 

 

 

Witness occupation

 

 

 

     Solicitor

 

 

 

 

Executed as a deed by Mr G.K. Naisbitt

)

/s/ G.K. Naisbitt

 

in the presence of:

)

 

 

  /s/ Jacky Scanlan-Dyas

 

 

Witness name

 

 

 

  Jacky Scanlan-Dyas

 

 

Witness address

 

  900 Third Avenue

 

 

  New York, NY 10012

 

 

  USA

 

 

 

 

 

 

 

Witness occupation

 

 

 

    Solicitor

 

 

 

76

--------------------------------------------------------------------------------


 

Executed as a deed by Chase & Sons Limited

)

 

 

 

)

 

acting by:

/s/ Peter R. Chase

 

)

 

 

 

 

 

 

 

 

Director

/s/ Kenneth L. Dumas

 

 

 

 

 

 

 

 

Director/Secretary

 

 

77

--------------------------------------------------------------------------------